
	
		I
		112th CONGRESS
		1st Session
		H. R. 3070
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 29, 2011
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making appropriations for the Departments
		  of Labor, Health and Human Services, and Education, and related agencies for
		  the fiscal year ending September 30, 2012, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Departments of Labor, Health and Human Services, and Education, and related
			 agencies for the fiscal year ending September 30, 2012, and for other purposes,
			 namely:
		IDepartment of
			 labor
			Employment and training
		  administration
			Training
		  and employment services
			(Including
		  rescission and transfer of funds)For necessary expenses of the Workforce
		  Investment Act of 1998 (referred to in this Act as the WIA), the
		  Second Chance Act of 2007, and the Women in Apprenticeship and Non-Traditional
		  Occupations Act of 1992, including the purchase and hire of passenger motor
		  vehicles, the construction, alteration, and repair of buildings and other
		  facilities, and the purchase of real property for training centers as
		  authorized by the WIA, $962,205,000, plus reimbursements, shall be available.
		  Of the amounts provided:
				(1)for grants to States for adult employment
			 and training activities, youth activities, and dislocated worker employment and
			 training activities, $723,020,000 as follows:
					(A)$207,520,000 for adult employment and
			 training activities which shall be available for the period July 1, 2012
			 through December 31, 2012;
					(B)$413,784,000 for
			 youth activities, which shall be available for the period April 1, 2012 through
			 December 31, 2012;
					(C)$101,716,000 for dislocated worker
			 employment and training activities which shall be available for the period July
			 1, 2012 through December 31, 2012; and
					(D)No funds shall be
			 available for the Workforce Innovation Fund as established by section
			 1801(a)(3) of division B of Public Law 112-10;
					Provided, That
			 notwithstanding the transfer limitation under section 133(b)(4) of the WIA, up
			 to 30 percent of such funds may be transferred by a local board if approved by
			 the Governor: Provided further, That a local board may award a
			 contract to an institution of higher education or other eligible training
			 provider if the local board determines that it would facilitate the training of
			 multiple individuals in high-demand occupations, if such contract does not
			 limit customer choice:Provided further, That notwithstanding
			 section 128(a)(1) of the WIA, the amount available to the Governor for
			 statewide workforce investment activities shall not exceed 10 percent of the
			 amount allotted to the State from each of the appropriations under the
			 preceding subparagraphs: Provided further, That of the
			 unobligated balances made available for the Workforce Innovation Fund by
			 section 1801(a)(3) of division B of Public Law 112-10, $125,000,000 is
			 rescinded;(2)for federally
			 administered programs, $175,969,000 as follows:
					(A)$64,580,000 for the dislocated workers
			 assistance national reserve which shall be available for the period July 1,
			 2012 through December 31, 2012: Provided, That funds described
			 in section 132(a)(2)(A) of the WIA may be used to provide assistance to a State
			 for state-wide or local use in order to address cases where there have been
			 worker dislocations across multiple sectors or across multiple local areas and
			 such workers remain dislocated; coordinate the State workforce development plan
			 with emerging economic development needs; and train such eligible dislocated
			 workers: Provided further, That funds provided to carry out
			 section 171(d) of the WIA may be used for demonstration projects that provide
			 assistance to new entrants in the workforce and incumbent workers;
			 Provided further, That none of the funds shall be obligated to
			 carry out section 173(e) of the WIA;
					(B)$27,079,000 for Native American programs,
			 which shall be available for the period July 1, 2012 through December 31,
			 2012;
					(C)$43,310,000 for migrant and seasonal
			 farmworker programs under section 167 of the WIA, including $38,110,000 for
			 formula grants (of which not less than 70 percent shall be for employment and
			 training services), $2,700,000 for migrant and seasonal housing (of which not
			 less than 70 percent shall be for permanent housing), and $2,500,000 for other
			 discretionary purposes, which shall be available for the period July 1, 2012
			 through December 31, 2012: Provided, That notwithstanding any
			 other provision of law or related regulation, the Secretary of Labor shall take
			 no action limiting the number or proportion of eligible participants receiving
			 related assistance services or discouraging grantees from providing such
			 services;
					(D)$1,000,000 for carrying out the Women in
			 Apprenticeship and Nontraditional Occupations Act, which shall be available for
			 the period July 1, 2012 through September 30, 2013; and
					(E)$40,000,000 for YouthBuild activities as
			 described in section 173A of the WIA, which shall be available for the period
			 April 1, 2012 through December 31, 2012;
					(3)for national activities, $63,216,000, as
			 follows:
					(A)$6,616,000 for Pilots, Demonstrations, and
			 Research, which shall be available for the period April 1, 2012 through
			 September 31, 2013: Provided, That funds made available by
			 Public Law 112-10 for program year 2011 that were designated for grants to
			 address the employment and training needs of young parents may be used for
			 other pilots, demonstration, and research activities;
					(B)$45,000,000 for ex-offender activities,
			 under the authority of section 171 of the WIA and section 212 of the Second
			 Chance Act of 2007, which shall be available for the period April 1, 2012
			 through December 31, 2012, and which shall not be subject to the requirements
			 of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA: Provided,
			 That not less than $10,000,000 shall be for competitive grants to national and
			 regional intermediaries for activities that prepare young ex-offenders and
			 school dropouts for employment, with a priority for projects serving
			 high-crime, high-poverty areas;
					(C)$11,600,000 for Evaluation, which shall be
			 available for the period July 1, 2012 through September 30, 2013;
					(D)No funds shall be
			 available for the Green Jobs Innovation Fund; and
					(E)No funds shall be
			 available for the Workforce Data Quality Initiative.
					Office of
		  job corps
			To carry out subtitle C of title I of the
		  WIA, including Federal administrative expenses, the purchase and hire of
		  passenger motor vehicles, the construction, alteration, and repairs of
		  buildings and other facilities, and the purchase of real property for training
		  centers as authorized by the WIA, $2,223,930,000, plus reimbursements, as
		  follows:
				(1)$2,089,000,000 for Job Corps Operations,
			 which shall be available for obligation for the period July 1, 2012 through
			 September 30, 2013;
				(2)$103,500,000 for construction,
			 rehabilitation and acquisition of Job Corps Centers, which shall be available
			 for the period July 1, 2012 through September 30, 2015:
			 Provided, That the Secretary of Labor may transfer up to 15
			 percent of such funds to meet the operational needs of such centers:
			 Provided further, That any funds transferred pursuant to the
			 preceding proviso shall not be available for obligation after September 30,
			 2013; and
				(3)$31,430,000 for necessary expenses of the
			 Office of Job Corps, which shall be available for obligation for the period
			 October 1, 2011 through September 30, 2012;
				Provided, That no
			 funds from any other appropriation shall be used to provide meal services at or
			 for Job Corps centers: Provided further, That no funds shall
			 be available to initiate a competition for any new Job Corps center not
			 previously approved through a competitive selection process by the Secretary of
			 Labor.Community
		  service employment for older americansTo carry out title V of the Older Americans
		  Act of 1965, $450,000,000, which shall be available for the period July 1, 2012
		  through September 30, 2013.
			Federal
		  unemployment benefits and allowancesFor payments during fiscal year 2012 of
		  trade adjustment benefit payments and allowances under part I of subchapter B
		  of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act;
		  and for training, employment and case management services, allowances for job
		  search and relocation, and related State administrative expenses under part II
		  of subchapter B of chapter 2 of title II of the Trade Act of 1974, including
		  benefit payments, allowances, training, and related State administration
		  provided pursuant to paragraphs (1) and (2) of section 1891(b) of the Trade and
		  Globalization Adjustment Assistance Act of 2009, $1,100,100,000, together with
		  such amounts as may be necessary to be charged to the subsequent appropriation
		  for payments for any period subsequent to September 15,
		  2012.
			State
		  unemployment insurance and employment service operationsFor authorized administrative expenses,
		  $43,139,000, together with not to exceed $3,629,167,000, which may be expended
		  from the Employment Security Administration Account in the Unemployment Trust
		  Fund (the Trust Fund), of which:
				(1)$3,190,899,000 from the Trust Fund is for
			 grants to States for the administration of State unemployment insurance laws as
			 authorized under title III of the Social Security Act (including $10,000,000 to
			 conduct in-person reemployment and eligibility assessments and unemployment
			 insurance improper payment reviews), the administration of unemployment
			 insurance for Federal employees and for ex-service members as authorized under
			 5 U.S.C. 8501-8523, and the administration of trade readjustment allowances,
			 reemployment trade adjustment assistance, and alternative trade adjustment
			 assistance under the Trade Act of 1974 and under section 1891(b) of the Trade
			 and Globalization Adjustment Assistance Act of 2009, and shall be available for
			 obligation by the States through December 31, 2012, except that funds used for
			 automation acquisitions or incentive grants for improved operations shall be
			 available for obligation by the States through September 30, 2014, and funds
			 used for unemployment insurance workloads experienced by the States through
			 September 30, 2012 shall be available for Federal obligation through December
			 31, 2012;
				(2)$11,310,000 from the Trust Fund is for
			 national activities necessary to support the administration of the
			 Federal-State unemployment insurance system;
				(3)$340,447,000 from the Trust Fund, together
			 with $11,342,000 from the general fund of the Treasury, is for grants to States
			 in accordance with section 6 of the Wagner-Peyser Act, and shall be available
			 for Federal obligation for the period July 1, 2012 through December 31,
			 2012;
				(4)$20,994,000 from the Trust Fund is for
			 national activities of the Employment Service, including administration of the
			 work opportunity tax credit under section 51 of the Internal Revenue Code of
			 1986, and the provision of technical assistance and staff training under the
			 Wagner-Peyser Act, including not to exceed $1,228,000 that may be used for
			 amortization payments to States which had independent retirement plans in their
			 State employment service agencies prior to 1980;
				(5)$65,517,000 from the Trust Fund is for the
			 administration of foreign labor certifications and related activities under the
			 Immigration and Nationality Act and related laws, of which $50,418,000 shall be
			 available for the Federal administration of such activities, and $15,099,000
			 shall be available for grants to States for the administration of such
			 activities; and
				(6)$31,797,000 from the general fund of the
			 Treasury is to provide workforce information, national electronic tools, and
			 one-stop system building under the Wagner-Peyser Act and section 171(e)(2)(C)
			 of the WIA and shall be available for Federal obligation for the period July 1,
			 2012 through December 31, 2012:
				Provided, That to the
			 extent that the Average Weekly Insured Unemployment (AWIU) for
			 fiscal year 2012 is projected by the Secretary of Labor to exceed 4,832,000, an
			 additional $28,600,000 from the Trust Fund shall be available for obligation
			 for every 100,000 increase in the AWIU level (including a pro rata amount for
			 any increment less than 100,000) to carry out title III of the Social Security
			 Act: Provided further, That funds appropriated in this Act
			 that are allotted to a State to carry out activities under title III of the
			 Social Security Act may be used by such State to assist other States in
			 carrying out activities under such title III if the other States include areas
			 that have suffered a major disaster declared by the President under the Robert
			 T. Stafford Disaster Relief and Emergency Act: Provided
			 further, That the Secretary of Labor may use funds appropriated for
			 grants to States under title III of the Social Security Act to make payments on
			 behalf of States for the use of the National Directory of New Hires under
			 section 453(j)(8) of such Act: Provided further, That funds
			 appropriated in this Act which are used to establish a national one-stop career
			 center system, or which are used to support the national activities of the
			 Federal-State unemployment insurance or immigration programs, may be obligated
			 in contracts, grants, or agreements with non-State entities: Provided
			 further, That funds appropriated under this Act for activities
			 authorized under title III of the Social Security Act and the Wagner-Peyser Act
			 may be used by States to fund integrated Unemployment Insurance and Employment
			 Service automation efforts, notwithstanding cost allocation principles
			 prescribed under the Office of Management and Budget Circular A-87:
			 Provided further, That the Secretary of Labor, at the request
			 of a State participating in a consortium with other States, may reallot funds
			 allotted to such State under title III of the Social Security Act to other
			 States participating in the consortium in order to carry out activities that
			 benefit the administration of the unemployment compensation law of the State
			 making the request.In addition, $60,000,000 from the
			 Employment Security Administration Account of the Unemployment Trust Fund shall
			 be available to conduct in-person reemployment and eligibility assessments and
			 unemployment insurance improper payment reviews.
				Advances to the unemployment
		  trust fund and other fundsFor
		  repayable advances to the Unemployment Trust Fund as authorized by sections
		  905(d) and 1203 of the Social Security Act, and to the Black Lung Disability
		  Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of
		  1986; and for nonrepayable advances to the Unemployment Trust Fund as
		  authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits
		  and Allowances account, such sums as may be necessary, which shall be
		  available for obligation through September 30,
		  2013.
				Program
		  administrationFor expenses of
		  administering employment and training programs, $91,320,000, together with not
		  to exceed $50,040,000, which may be expended from the Employment Security
		  Administration Account in the Unemployment Trust
		  Fund.
				Employee benefits security
		  administration
				Salaries
		  and expensesFor necessary
		  expenses for the Employee Benefits Security Administration,
		  $159,363,000.
				Pension Benefit Guaranty
		  Corporation
				Pension
		  benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation
		  (Corporation) is authorized to make such expenditures, including
		  financial assistance authorized by subtitle E of title IV of the Employee
		  Retirement Income Security Act of 1974, within limits of funds and borrowing
		  authority available to the Corporation, and in accord with law, and to make
		  such contracts and commitments without regard to fiscal year limitations, as
		  provided by 31 U.S.C. 9104, as may be necessary in carrying out the program,
		  including associated administrative expenses, through September 30, 2012, for
		  the Corporation: Provided, That none of the funds available to
		  the Corporation for fiscal year 2012 shall be available for obligations for
		  administrative expenses in excess of $476,901,000: Provided
		  further, That to the extent that the number of new plan participants
		  in plans terminated by the Corporation exceeds 100,000 in fiscal year 2012, an
		  amount not to exceed an additional $9,200,000 shall be available through
		  September 30, 2013, for obligation for administrative expenses for every 20,000
		  additional terminated participants: Provided further, That an
		  additional $50,000 shall be made available through September 30, 2013 for
		  obligation for investment management fees for every $25,000,000 in assets
		  received by the Corporation as a result of new plan terminations or asset
		  growth, after approval by the Office of Management and Budget and notification
		  of the Committees on Appropriations of the House of Representatives and the
		  Senate: Provided further, That obligations in excess of the
		  amounts provided in this paragraph may be incurred for unforeseen and
		  extraordinary pre-termination expenses or extraordinary multiemployer program
		  related expenses after approval by the Office of Management and Budget and
		  notification of the Committees on Appropriations of the House of
		  Representatives and the Senate.
				Wage and hour
		  division
				Salaries
		  and expensesFor necessary
		  expenses for the Wage and Hour Division, including reimbursement to State,
		  Federal, and local agencies and their employees for inspection services
		  rendered, $214,805,000.
				Office of Labor-Management
		  Standards
				Salaries
		  and expensesFor necessary
		  expenses for the Office of Labor-Management Standards,
		  $41,367,000.
				Office of federal contract
		  compliance programs
				Salaries
		  and expensesFor necessary
		  expenses for the Office of Federal Contract Compliance Programs,
		  $105,386,000.
				Office of workers’ compensation
		  programs
				Salaries
		  and expensesFor necessary
		  expenses for the Office of Workers’ Compensation Programs, $115,939,000,
		  together with $2,124,000, which may be expended from the Special Fund in
		  accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor
		  Workers’ Compensation Act.
				Special
		  benefits
				(including
		  transfer of funds)For the
		  payment of compensation, benefits, and expenses (except administrative
		  expenses) accruing during the current or any prior fiscal year authorized by 5
		  U.S.C. 81; continuation of benefits as provided for under the heading
		  Civilian War Benefits in the Federal Security Agency
		  Appropriation Act, 1947; the Employees' Compensation Commission Appropriation
		  Act, 1944; sections 4(c) and 5(f) of the War Claims Act of 1948; and 50 percent
		  of the additional compensation and benefits required by section 10(h) of the
		  Longshore and Harbor Workers' Compensation Act, $350,000,000, together with
		  such amounts as may be necessary to be charged to the subsequent year
		  appropriation for the payment of compensation and other benefits for any period
		  subsequent to August 15 of the current year: Provided, That
		  amounts appropriated may be used under 5 U.S.C. 8104, by the Secretary of Labor
		  to reimburse an employer, who is not the employer at the time of injury, for
		  portions of the salary of a re-employed, disabled beneficiary: Provided
		  further, That balances of reimbursements unobligated on September 30,
		  2011 shall remain available until expended for the payment of compensation,
		  benefits, and expenses: Provided further, That in addition
		  there shall be transferred to this appropriation from the Postal Service and
		  from any other corporation or instrumentality required under 5 U.S.C. 8147(c)
		  to pay an amount for its fair share of the cost of administration, such sums as
		  the Secretary determines to be the cost of administration for employees of such
		  fair share entities through September 30, 2012: Provided
		  further, That of those funds transferred to this account from the fair
		  share entities to pay the cost of administration of the Federal Employees'
		  Compensation Act, $59,488,000 shall be made available to the Secretary as
		  follows:
					(1)For enhancement and maintenance of
			 automated data processing systems and telecommunications systems,
			 $17,253,000;
					(2)For automated workload processing
			 operations, including document imaging, centralized mail intake, and medical
			 bill processing, $26,769,000;
					(3)For periodic roll management and medical
			 review, $15,466,000; and
					(4)The remaining
			 funds shall be paid into the Treasury as miscellaneous receipts:
					Provided further, That
			 the Secretary may require that any person filing a notice of injury or a claim
			 for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers’
			 Compensation Act, provide as part of such notice and claim such identifying
			 information (including Social Security account number) as such regulations may
			 prescribe.Special
		  benefits for disabled coal minersFor carrying out title IV of the Federal
		  Mine Safety and Health Act of 1977, as amended by Public Law 107–275,
		  $141,227,000, to remain available until expended.For making after July 31 of the current
		  fiscal year, benefit payments to individuals under title IV of such Act, for
		  costs incurred in the current fiscal year, such amounts as may be
		  necessary.For making benefit
		  payments under title IV for the first quarter of fiscal year 2013, $40,000,000,
		  to remain available until expended.
			Administrative expenses, energy
		  employees occupational illness compensation fundFor necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act, $52,147,000, to
		  remain available until expended: Provided, That the Secretary
		  of Labor may require that any person filing a claim for benefits under the Act
		  provide as part of such claim such identifying information (including Social
		  Security account number) as may be prescribed.
			Black lung
		  disability trust fund
			(including
		  transfer of funds)Such sums
		  as may be necessary from the Black Lung Disability Trust Fund
		  (Fund), to remain available until expended, for payment of all
		  benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal
		  Revenue Code of 1986; and repayment of, and payment of interest on advances, as
		  authorized by section 9501(d)(4) of that Act. In addition, the following
		  amounts may be expended from the Fund for fiscal year 2012 for expenses of
		  operation and administration of the Black Lung Benefits program, as authorized
		  by section 9501(d)(5): not to exceed $32,906,000 for transfer to the Office of
		  Workers’ Compensation Programs, Salaries and Expenses; not to
		  exceed $25,217,000 for transfer to Departmental Management, Salaries and
		  Expenses; not to exceed $327,000 for transfer to Departmental
		  Management, Office of Inspector General; and not to exceed
		  $356,000 for payments into miscellaneous receipts for the expenses of the
		  Department of the Treasury.
			Occupational safety and health
		  administration
			Salaries
		  and expensesFor necessary
		  expenses for the Occupational Safety and Health Administration, $565,712,000,
		  including not to exceed $104,184,000, which shall be the maximum amount
		  available for grants to States under section 23(g) of the Occupational Safety
		  and Health Act (Act), which grants shall be no less than 50
		  percent of the costs of State occupational safety and health programs required
		  to be incurred under plans approved by the Secretary of Labor under section 18
		  of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational
		  Safety and Health Administration may retain up to $200,000 per fiscal year of
		  training institute course tuition fees, otherwise authorized by law to be
		  collected, and may utilize such sums for occupational safety and health
		  training and education: Provided, That notwithstanding 31
		  U.S.C. 3302, the Secretary is authorized, during the fiscal year ending
		  September 30, 2012, to collect and retain fees for services provided to
		  Nationally Recognized Testing Laboratories, and may utilize such sums, in
		  accordance with the provisions of the Act of April 13, 1934 (29 U.S.C. 9a), to
		  administer national and international laboratory recognition programs that
		  ensure the safety of equipment and products used by workers in the workplace:
		  Provided further, That none of the funds appropriated under
		  this paragraph shall be obligated or expended to prescribe, issue, administer,
		  or enforce any standard, rule, regulation, or order under the Act which is
		  applicable to any person who is engaged in a farming operation which does not
		  maintain a temporary labor camp and employs 10 or fewer employees:
		  Provided further, That no funds appropriated under this
		  paragraph shall be obligated or expended to administer or enforce any standard,
		  rule, regulation, or order under the Act with respect to any employer of 10 or
		  fewer employees who is included within a category having a Days Away,
		  Restricted, or Transferred (DART) occupational injury and illness rate, at the
		  most precise industrial classification code for which such data are published,
		  less than the national average rate as such rates are most recently published
		  by the Secretary, acting through the Bureau of Labor Statistics, in accordance
		  with section 24 of the Act, except—
				(1)to provide, as
			 authorized by the Act, consultation, technical assistance, educational and
			 training services, and to conduct surveys and studies;
				(2)to conduct an
			 inspection or investigation in response to an employee complaint, to issue a
			 citation for violations found during such inspection, and to assess a penalty
			 for violations which are not corrected within a reasonable abatement period and
			 for any willful violations found;
				(3)to take any action
			 authorized by the Act with respect to imminent dangers;
				(4)to take any action
			 authorized by the Act with respect to health hazards;
				(5)to take any action
			 authorized by the Act with respect to a report of an employment accident which
			 is fatal to one or more employees or which results in hospitalization of two or
			 more employees, and to take any action pursuant to such investigation
			 authorized by the Act; and
				(6)to take any action
			 authorized by the Act with respect to complaints of discrimination against
			 employees for exercising rights under the Act:
				Provided further, That
			 the foregoing proviso shall not apply to any person who is engaged in a farming
			 operation which does not maintain a temporary labor camp and employs 10 or
			 fewer employees; Provided further, That no funds shall be
			 available for Susan Harwood training grants.Mine safety and health
		  administration
			Salaries
		  and expensesFor necessary
		  expenses for the Mine Safety and Health Administration, $379,854,000, including
		  purchase and bestowal of certificates and trophies in connection with mine
		  rescue and first-aid work, and the hire of passenger motor vehicles, including
		  up to $2,000,000 for mine rescue and recovery activities; in addition, not to
		  exceed $750,000 may be collected by the National Mine Health and Safety Academy
		  for room, board, tuition, and the sale of training materials, otherwise
		  authorized by law to be collected, to be available for mine safety and health
		  education and training activities, notwithstanding 31 U.S.C. 3302; and, in
		  addition, the Mine Safety and Health Administration may retain up to $1,499,000
		  from fees collected for the approval and certification of equipment, materials,
		  and explosives for use in mines, and may utilize such sums for such activities;
		  and, in addition, the Secretary of Labor may transfer from amounts provided
		  under this heading up to $15,000,000 to Departmental Management
		  for activities related to the Office of the Solicitor’s caseload before the
		  Federal Mine Safety and Health Review Commission; the Secretary of Labor is
		  authorized to accept lands, buildings, equipment, and other contributions from
		  public and private sources and to prosecute projects in cooperation with other
		  agencies, Federal, State, or private; the Mine Safety and Health Administration
		  is authorized to promote health and safety education and training in the mining
		  community through cooperative programs with States, industry, and safety
		  associations; the Secretary is authorized to recognize the Joseph A. Holmes
		  Safety Association as a principal safety association and, notwithstanding any
		  other provision of law, may provide funds and, with or without reimbursement,
		  personnel, including service of Mine Safety and Health Administration officials
		  as officers in local chapters or in the national organization; and any funds
		  available to the Department of Labor may be used, with the approval of the
		  Secretary, to provide for the costs of mine rescue and survival operations in
		  the event of a major disaster.
			Bureau of labor
		  statistics
			Salaries
		  and expensesFor necessary
		  expenses for the Bureau of Labor Statistics, including advances or
		  reimbursements to State, Federal, and local agencies and their employees for
		  services rendered, $552,921,000, together with not to exceed $67,303,000, which
		  may be expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund, of which $1,500,000 may be used to fund the mass
		  layoff statistics program under section 15 of the Wagner-Peyser
		  Act.
			Office of disability employment
		  policy
			Salaries
		  and expensesFor necessary
		  expenses for the Office of Disability Employment Policy to provide leadership,
		  develop policy and initiatives, and award grants furthering the objective of
		  eliminating barriers to the training and employment of people with
		  disabilities, $39,031,000.
			Departmental
		  management
			Salaries
		  and expenses
			(Including
		  transfer of funds)For
		  necessary expenses for Departmental Management, including the hire of three
		  passenger motor vehicles, $268,407,000, together with not to exceed $326,000,
		  which may be expended from the Employment Security Administration Account in
		  the Unemployment Trust Fund: Provided, That $26,332,000 is for
		  the Bureau of International Labor Affairs and shall be available for obligation
		  through December 31, 2012: Provided further, That funds
		  available to the Bureau of International Labor Affairs may be used to
		  administer or operate international labor activities, bilateral and
		  multilateral technical assistance, and microfinance programs, by or through
		  contracts, grants, subgrants, or other arrangements: Provided
		  further, That $8,500,000 shall be used for program evaluation:
		  Provided further, That funds available for program evaluation
		  may be transferred to any other appropriate account in the Department of Labor
		  for such purpose: Provided further, That not more than
		  $87,213,000 of the funds made available for Legal Services may be obligated
		  until the Secretary of Labor provides to the Committees on Appropriations of
		  the House of Representatives and the Senate a copy of the operating plan issued
		  by the Solicitor of Labor on September 22, 2010, as well as a copy of the plan
		  as it exists on the date of enactment of this Act: Provided
		  further, That from amounts provided herein, the Women’s Bureau is
		  authorized to award grants to serve and promote the interests of women in the
		  workforce.
			Veterans
		  employment and trainingNot to
		  exceed $212,065,000 may be derived from the Employment Security Administration
		  Account in the Unemployment Trust Fund to carry out the provisions of 38 U.S.C.
		  4100-4113, 4211-4215, and 4321-4327, and Public Law 103–353, and which shall be
		  available for obligation by the States through December 31, 2012, of which
		  $2,449,000 is for the National Veterans' Employment and Training Services
		  Institute. In addition, to carry out Department of Labor programs under section
		  5(a)(1) of the Homeless Veterans Comprehensive Assistance Act of 2001 and the
		  Veterans Workforce Investment Programs under section 168 of the WIA,
		  $58,971,000, of which $19,641,000 shall be available for obligation for the
		  period July 1, 2012, through September 30, 2013.
			 IT
		  modernizationFor necessary
		  expenses for Department of Labor centralized infrastructure technology
		  investment activities related to support systems and modernization,
		  $25,000,000.
			Office of
		  inspector generalFor salaries
		  and expenses of the Office of Inspector General in carrying out the provisions
		  of the Inspector General Act of 1978, $78,453,000 together with not to exceed
		  $5,992,000, which may be expended from the Employment Security Administration
		  Account in the Unemployment Trust Fund.
			General
		  provisions
			101.None of the funds
			 appropriated by this Act for the Job Corps shall be used to pay the salary and
			 bonuses of an individual, either as direct costs or any proration as an
			 indirect cost, at a rate in excess of Executive Level III.
				(including transfer of
		  funds)
				102.Not to exceed 1
			 percent of any discretionary funds (pursuant to the Balanced Budget and
			 Emergency Deficit Control Act of 1985) which are appropriated for the current
			 fiscal year for the Department of Labor in this Act may be transferred between
			 a program, project, or activity, but no such program, project, or activity
			 shall be increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer and approve such transfer.
			103.In
			 accordance with Executive Order No. 13126, none of the funds appropriated or
			 otherwise made available pursuant to this Act shall be obligated or expended
			 for the procurement of goods mined, produced, manufactured, or harvested or
			 services rendered, in whole or in part, by forced or indentured child labor in
			 industries and host countries already identified by the United States
			 Department of Labor prior to enactment of this Act.
			104.None of the funds
			 made available to the Department of Labor for grants under section 414(c) of
			 the American Competitiveness and Workforce Improvement Act of 1998 may be used
			 for any purpose other than training in the occupations and industries for which
			 employers are using H-1B visas to hire foreign workers, and the related
			 activities necessary to support such training.
			105.None of the funds
			 made available by this Act or available to the Secretary of Labor from other
			 sources for Career Pathways Innovation Fund grants and grants authorized under
			 section 414(c) of the American Competitiveness and Workforce Improvement Act of
			 1998 shall be obligated for a grant awarded on a noncompetitive basis.
			106.None of the funds
			 made available by this Act under the heading Employment and Training
			 Administration shall be used by a recipient or subrecipient of such
			 funds to pay the salary and bonuses of an individual, either as direct costs or
			 indirect costs, at a rate in excess of Executive Level III. This limitation
			 shall not apply to vendors providing goods and services as defined in Office of
			 Management and Budget Circular A-133. Where States are recipients of such
			 funds, States may establish a lower limit for salaries and bonuses of those
			 receiving salaries and bonuses from subrecipients of such funds, taking into
			 account factors including the relative cost-of-living in the State, the
			 compensation levels for comparable State or local government employees, and the
			 size of the organizations that administer Federal programs involved, including
			 Employment and Training Administration programs. Notwithstanding this section,
			 the limitation on salaries for the Job Corps shall continue to be governed by
			 section 101.
			107.Notwithstanding section 102, the Secretary
			 of Labor may transfer funds made available to the Employment and Training
			 Administration by this Act or by Public Law 112-10, either directly or through
			 a set-aside, for technical assistance services to grantees to Program
			 Administration when it is determined that those services will be more
			 efficiently performed by Federal staff.
			108.Notwithstanding section 128(a)(1) of the
			 WIA, for funds provided for State allotments under such Act in Public Law
			 112-10, the amount available to the Governor for statewide workforce investment
			 activities shall not exceed 5 percent.
			109.None of the funds made available by this
			 Act may be used to promulgate or implement a final rule amending part 2510 of
			 title 29, Code of Federal Regulations, (relating to the definition of the term
			 fiduciary under section 3(21)(A) of the Employee Retirement
			 Income Security Act of 1974), including the proposed rulemaking published by
			 the Employee Benefits Security Administration of the Department of Labor on
			 October 22, 2010 (75 Fed. Reg. 65263).
			110.Section 3142(b) of title 40, United States
			 Code, is amended—
				(1)by inserting
			 (acting through the Bureau of Labor Statistics of the Department of
			 Labor) after Secretary of Labor; and
				(2)by inserting
			 before the period at the end, , using surveys carried out by the Bureau
			 of Labor Statistics that use proper random statistical sampling
			 techniques.
				111.None of the funds made available by this
			 title may be used to implement, administer, or enforce the final regulations on
			 Federal Acquisition Regulation; FAR Case 2009-005, Use of Project Labor
			 Agreements for Federal Construction Projects published by the
			 Department of Defense, General Services Administration, and National
			 Aeronautics and Space Administration on April 13, 2010 (75 Fed. Reg.
			 19168).
			112.None of the funds made available by this
			 Act may be used to administer, implement, or promote the Department of Labor
			 program known as Bridge to Justice or any similar attorney
			 referral program that refers individuals with complaints relating to employment
			 violations to private attorneys.
			113.None of the funds made available by this
			 Act may be used to continue the development of or to promulgate the Right to
			 Know Under the Fair Labor Standards Act regulation (Regulatory Identification
			 Number 1235-AA04) being developed by the Wage and Hour Division of the
			 Department of Labor.
			114.None of the funds made available by this
			 Act may be used to promulgate or implement a final rule amending parts 405 and
			 406 of title 29, Code of Federal Regulations (relating to employer and labor
			 relations consultant reporting under the Labor-Management Reporting and
			 Disclosure Act), including the proposed rulemaking published by the Office of
			 Labor-Management Standards of the Department of Labor on June 21, 2011 (76 Fed.
			 Reg. 26178 et seq.).
			115.None of the funds made available by this
			 Act may be used to pay the salaries and expenses of personnel of the Department
			 of Labor to require an H-2A employer to reimburse the cost of an H-2A worker’s
			 transportation and subsistence from—
				(1)the place from
			 which the H–2A worker was approved to enter the United States to the location
			 at which the work for the employer is performed; or
				(2)if the H–2A worker
			 traveled from a place in the United States at which the H–2A worker was last
			 employed, from such place of last employment to the location at which the work
			 for the employer is performed, prior to the pay period following the week
			 during which such worker completes 50 percent of the period of employment of
			 the job for which the worker was hired.
				116.None of the funds made available by this
			 Act may be used to pay the salaries and expenses of personnel of the Department
			 of Labor to require an H-2A employer to hire any qualified U.S. worker who
			 applies for work until such time as one-half the H-2A contract period has
			 ended.
			117.None of the funds made available by this
			 Act may be used to pay the salaries and expenses of personnel of the Department
			 of Labor to require an H-2A employer to pay an H-2A worker a wage that is not
			 the prevailing hourly wage in the occupation for which the employer has
			 petitioned for workers.
			118.None of the funds made available by this
			 Act may be used to—
				(1)continue the development of or to
			 promulgate, administer, enforce, or otherwise implement the Wage Methodology
			 for the Temporary Non-agricultural Employment H-2B Program regulation
			 (Regulatory Identification Number 1205-AB61) published by the Employment and
			 Training Administration of the Department of Labor on January 19, 2011 (76 Fed.
			 Reg. 3452 et seq.); or
				(2)continue the development of or to
			 promulgate, administer, enforce, amend, issue a final rule, or otherwise
			 implement the Labor Certification Process and Enforcement for Temporary
			 Employment in Occupations Other Than Agriculture or Registered Nursing in the
			 United States (H-2B Workers) regulation (Regulatory Identification Number
			 1205-AB58) published by the Employment and Training Administration and the Wage
			 and Hour Division of the Department of Labor on March 18, 2011 (76 Fed. Reg.
			 15130 et seq.).
				119.None of the funds made available by this
			 Act may be used to continue the development of or to promulgate, administer,
			 enforce, or otherwise implement the Occupational Injury and Illness Recording
			 and Reporting Requirements—Musculoskeletal Disorders (MSD) Column regulation
			 (Regulatory Identification Number 1218-AC45) being developed by the
			 Occupational Safety and Health Administration of the Department of
			 Labor.
			120.None of the funds made available by this
			 Act may be used to continue the development of or to promulgate, administer,
			 enforce, or otherwise implement the Injury and Illness Prevention Program
			 regulation (Regulatory Identification Number 1218-AC48) being developed by the
			 Occupational Safety and Health Administration of the Department of
			 Labor.
			121.None of the funds made available by this
			 Act may be used to enforce the cancellation of compliance directive STD
			 03-00-001 (Plain Language Revision of OSHA Instruction STD 3-1, Interim Fall
			 Protection Compliance Guidance for Residential Construction) as it relates to
			 residential reroofing and roof-repair activities.
			122.None of the funds made available by this
			 Act may be used to continue the development of or to promulgate, administer,
			 enforce, or otherwise implement the Lowering Miners' Exposure to Coal Mine
			 Dust, Including Continuous Personal Dust Monitors regulation (Regulatory
			 Identification Number 1219-AB64) being developed by the Mine Safety and Health
			 Administration of the Department of Labor.
			123.None of the funds made available by this
			 Act for the Department of Labor may be used to initiate, administer,
			 promulgate, or enforce any ‘‘significant regulatory action’’ as defined by
			 Executive Order 12866 unless the Committees on Appropriations of the House of
			 Representatives and Senate have been notified at least 30 days prior to the
			 issuance of such action.
			124.None of the funds made available by this
			 Act for the Department of Labor may be used to develop new courses, modules,
			 learning materials, or projects in carrying out education or career job
			 training grant programs unless the Secretary of Labor certifies, after a
			 comprehensive market-based analysis, that such courses, modules, learning
			 materials, or projects are not otherwise available for purchase or licensing in
			 the marketplace or under development for students who require them to
			 participate in such education or career job training grant programs.
			125.None of the funds made available by this
			 Act for the Department of Labor may be used to pay the salaries and expenses of
			 personnel of the Office of Recovery for Auto Communities and Workers of the
			 Department of Labor.
			126. None of the funds made available by this
			 Act may be used by the Secretary of Labor to administer or enforce 29 CFR
			 779.372(c)(4).
			127.None of the funds made available by this
			 Act may be used for the purpose of compensating employees for official time, as
			 such term is defined in subsections (a), (c), and (d) of section 7131 of title
			 5, United States Code, except in the case in which an employee uses official
			 time for the purpose of:
				(a) the negotiation of a collective bargaining
			 agreement, including attendance at an impasse proceeding, that has commenced
			 before the date of enactment of this Act;
				(b)any proceeding
			 before the Federal Labor Relations Authority that has commenced before the date
			 of enactment of this Act; or
				(c)any other matter
			 with respect to which an agreement has been made prior to the date of enactment
			 of this Act that official time may be used or granted.
				This title may be cited as the
		  Department of Labor Appropriations
		  Act, 2012.
			IIDepartment of
			 health and human services
			Health resources and services
		  administration
			Primary
		  health careFor carrying out
		  titles II and III of the Public Health Service Act (referred to in this Act as
		  the “PHS Act”) with respect to primary health care, $2,594,230,000, of which
		  $129,000 shall be available until expended for facilities renovations at the
		  Gillis W. Long Hansen's Disease Center: Provided, That funds
		  provided under this heading shall be used to continue the same number of health
		  center service delivery sites supported in the previous fiscal year:
		  Provided further, That no more than $40,000 shall be available
		  until expended for carrying out the provisions of section 224(o) of the PHS
		  Act, including associated administrative expenses and relevant evaluations:
		  Provided further, That no more than $95,073,000 shall be
		  available until expended for carrying out the provisions of Public Law 104–73
		  and for expenses incurred by the Department of Health and Human Services
		  pertaining to administrative claims made under such
		  law.
			Health
		  workforceFor carrying out
		  titles III, VII, and VIII of the PHS Act with respect to the health workforce,
		  section 1128E of the Social Security Act, and the Health Care Quality
		  Improvement Act of 1986, $601,841,000: Provided, That the
		  proportional funding amounts in paragraphs (1) through (4) of section 756(e) of
		  the PHS Act shall not apply to funds made available under this heading:
		  Provided further, That no funds shall be available for section
		  340G–1 of the PHS Act: Provided further, That in addition to
		  fees authorized by section 427(b) of the Health Care Quality Improvement Act of
		  1986, fees shall be collected for the full disclosure of information under such
		  Act sufficient to recover the full costs of operating the National Practitioner
		  Data Bank, and shall remain available until expended to carry out such Act:
		  Provided further, That fees collected for the full disclosure
		  of information under the Health Care Fraud and Abuse Data Collection
		  Program, authorized by section 1128E(d)(2) of the Social Security Act,
		  shall be sufficient to recover the full costs of operating the program, and
		  shall remain available until expended to carry out that Act: Provided
		  further, That dentistry faculty loan repayments shall be made using
		  the same terms and conditions as the Nursing Faculty Loan Repayment program
		  authorized under section 738 of the PHS Act unless otherwise authorized:
		  Provided further, That funds provided under section 846 and
		  subpart 3 of part D of title III of the PHS Act may be used to make prior year
		  adjustments to awards made under these provisions: Provided
		  further, That in addition to amounts provided herein, $2,815,000 shall
		  be available from amounts available under section 241 of the PHS Act to carry
		  out titles VII and VIII and section 340G of the PHS
		  Act.
			Maternal
		  and child healthFor carrying
		  out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and
		  child health, title V of the Social Security Act, and section 712 of the
		  American Jobs Creation Act of 2004, $850,408,000: Provided,
		  That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security
		  Act, not more than $90,216,000 shall be available for carrying out special
		  projects of regional and national significance pursuant to section 501(a)(2) of
		  such Act and $10,379,000 shall be available for projects described in
		  paragraphs (A) through (F) of section 501(a)(3) of such
		  Act.
			Ryan white
		  HIV/AIDS programFor carrying
		  out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program,
		  $2,311,665,000, of which $1,980,670,000 shall remain available to the Secretary
		  of Health and Human Services through September 30, 2014, for parts A and B of
		  title XXVI of the PHS Act, of which not less than $885,000,000 shall be for
		  State AIDS Drug Assistance Programs under the authority of section 2616 or
		  311(c) of such Act: Provided, That in addition to amounts
		  provided herein, $25,000,000 shall be available from amounts available under
		  section 241 of the PHS Act to carry out parts A, B, C, and D of title XXVI of
		  the PHS Act to fund Special Projects of National Significance under section
		  2691.
			Health
		  care systemsFor carrying out
		  titles III and XII of the PHS Act with respect to health care systems, and the
		  Stem Cell Therapeutic and Research Act of 2005,
		  $63,896,000.
			Rural
		  healthFor carrying out titles
		  III and IV of the PHS Act with respect to rural health, section 427(a) of the
		  Federal Coal Mine Health and Safety Act, and sections 711 and 1820 of the
		  Social Security Act, $139,853,000, of which $41,118,000 from general revenues,
		  notwithstanding section 1820(j) of the Social Security Act, shall be available
		  for carrying out the Medicare rural hospital flexibility grants program:
		  Provided, That of the funds made available under this heading
		  for Medicare rural hospital flexibility grants, $15,000,000 shall be available
		  for the Small Rural Hospital Improvement Grant Program for quality improvement
		  and adoption of health information technology and $1,000,000 shall be to carry
		  out section 1820(g)(6) of the Social Security Act, with funds provided for such
		  grants available for the purchase and implementation of telehealth services,
		  including pilots and demonstrations on the use of electronic health records to
		  coordinate rural veterans care between rural providers and the Department of
		  Veterans Affairs through the use of the VISTA-Electronic Health Record:
		  Provided further, That notwithstanding section 338J(k) of the
		  PHS Act, $10,055,000 shall be available for State Offices of Rural
		  Health.
			Program
		  managementFor program support
		  in the Health Resources and Services Administration, $147,052,000:
		  Provided, That funds made available under this heading may be
		  used to supplement program support funding provided under the headings “Primary
		  Health Care”, “Health Workforce”, “Maternal and Child Health”, “Ryan White
		  HIV/AIDS Program”, “Health Care Systems”, and “Rural
		  Health”.
			Health
		  education assistance loans program accountSuch sums as may be necessary to carry out
		  the purpose of the program, as authorized by title VII of the PHS Act. For
		  administrative expenses to carry out the guaranteed loan program, including
		  section 709 of the PHS Act, $2,841,000.
			Vaccine
		  injury compensation program trust fundFor payments from the Vaccine Injury
		  Compensation Program Trust Fund (Trust Fund), such sums as may
		  be necessary for claims associated with vaccine-related injury or death with
		  respect to vaccines administered after September 30, 1988, pursuant to subtitle
		  2 of title XXI of the PHS Act, to remain available until expended:
		  Provided, That for necessary administrative expenses, not to
		  exceed $6,489,000 shall be available from the Trust Fund to the Secretary of
		  Health and Human Services.
			Centers for disease control and
		  prevention
			Immunization and respiratory
		  diseasesFor carrying out
		  titles II, III, VII, XVII, and XXI, and section 2821 of the PHS Act, titles II
		  and IV of the Immigration and Nationality Act, and section 501 of the Refugee
		  Education Assistance Act, with respect to immunization and respiratory
		  diseases, $686,765,000: Provided, That in addition to amounts
		  provided herein, $12,864,000 shall be available from amounts available under
		  section 241 of the PHS Act to carry out the National Immunization
		  Surveys.
			HIV/AIDS,
		  viral hepatitis, sexually transmitted diseases, and tuberculosis
		  preventionFor carrying out
		  titles II, III, VII, XVII, XXIII, and XXVI of the PHS Act with respect to
		  HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis
		  prevention, $1,043,291,000.
			Emerging
		  and zoonotic infectious diseasesFor carrying out titles II, III, VII, and
		  XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and
		  Nationality Act, and section 501 of the Refugee Education Assistance Act, with
		  respect to emerging and zoonotic infectious diseases,
		  $242,070,000.
			Chronic
		  disease prevention and health promotionFor carrying out titles
		  II, III, VII, XI, XV, XVII, and XIX of the PHS Act with respect to chronic
		  disease prevention and health promotion, $701,680,000:
		  Provided, That funds appropriated under this account may be
		  available for making grants under section 1509 of the PHS Act for up to 21
		  States, tribes, or tribal organizations.
			Birth
		  defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, VII, XI,
		  and XVII of the PHS Act with respect to birth defects, developmental
		  disabilities, disabilities and health,
		  $121,809,000.
			Environmental
		  healthFor carrying out titles
		  II, III, VII, and XVII of the PHS Act with respect to environmental health,
		  $115,106,000.
			Injury
		  prevention and controlFor
		  carrying out titles II, III, VII, and XVII of the PHS Act with respect to
		  injury prevention and control, $141,388,000.
			Occupational safety and
		  healthFor carrying out titles
		  II, III, VII, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203,
		  301, 501, and 514 of the Federal Mine Safety and Health Act, section 13 of the
		  Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of
		  the Occupational Safety and Health Act, with respect to occupational safety and
		  health, $162,000,000: Provided, that in addition to amounts
		  provided herein, $87,663,000 shall be available from amounts available under
		  section 241 of the PHS Act.
			Employees
		  occupational illness compensation program For necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act, $55,358,000 to
		  remain available until expended: Provided, That this amount
		  shall be available consistent with the provision regarding administrative
		  expenses in section 151(b) of division B, title I of Public Law
		  106–554.
			Global
		  healthFor carrying out titles
		  II, III, VII and XVII of the PHS Act with respect to global health,
		  $324,246,000, of which $118,023,000 for international HIV/AIDS shall remain
		  available through September 30, 2013: Provided, That funds may
		  be used for purchase and insurance of official motor vehicles in foreign
		  countries.
			Public
		  health preparedness and responseFor carrying out titles II, III, VII, and
		  XVII of the PHS Act with respect to public health preparedness and response,
		  and for expenses necessary to support activities related to countering
		  potential biological, nuclear, radiological, and chemical threats to civilian
		  populations, and related to the purchase, hire, maintenance, and operation of
		  aircraft for use and support of the activities of the Centers for Disease
		  Control and Prevention, $1,340,104,000, of which $522,486,000 shall remain
		  available until expended for the Strategic National Stockpile under section
		  319F–2 of the PHS Act.
			Buildings
		  and facilitiesFor acquisition
		  of real property, equipment, construction and renovation of facilities,
		  $30,000,000, which shall remain available until September 30,
		  2016.
			Health
		  statisticsFor carrying out
		  titles II and III of the PHS Act with respect to health statistics,
		  $136,683,000 shall be available from amounts available under section 241 of the
		  PHS Act.
			Cross-cutting activities and
		  program supportFor carrying
		  out titles II, III, VII, XVII and XIX, and section 2821 of the PHS Act and for
		  cross-cutting activities and program support that supplement activities funded
		  under the headings “Immunization and Respiratory Diseases”, “HIV/AIDS, Viral
		  Hepatitis, Sexually Transmitted Diseases, and Tuberculosis Prevention”,
		  “Emerging and Zoonotic Infectious Diseases”, “Chronic Disease Prevention and
		  Health Promotion”, “Birth Defects, Developmental Disabilities, Disabilities and
		  Health”, “Environmental Health”, “Injury Prevention and Control”, “Occupational
		  Safety and Health”, “Employees Occupational Illness Compensation Program Act”,
		  “Global Health”, “Public Health Preparedness and Response”, “Buildings and
		  Facilities”, and “Health Statistics”, $688,940,000, of which $100,000,000 shall
		  be for the Preventive Health and Health Services Block Grant Program:
		  Provided, That paragraphs (1) through (3) of subsection (b) of
		  section 2821 of the PHS Act shall not apply to funds appropriated under this
		  heading and in all other accounts of the Centers for Disease Control and
		  Prevention: Provided further, That in addition to amounts
		  provided herein, $109,086,000 shall be available from amounts available under
		  section 241 of the PHS Act to carry out Public Health Scientific Services:
		  Providedfurther, That employees of the
		  Centers for Disease Control and Prevention or the Public Health Service, both
		  civilian and commissioned officers, detailed to States, municipalities, or
		  other organizations under authority of section 214 of the PHS Act, or in
		  overseas assignments, shall be treated as non-Federal employees for reporting
		  purposes only and shall not be included within any personnel ceiling applicable
		  to the Agency, Service, or the Department of Health and Human Services during
		  the period of detail or assignment: Provided further, That the
		  Centers for Disease Control and Prevention may use up to $10,000 from amounts
		  appropriated to the Centers for Disease Control and Prevention in this Act for
		  official reception and representation expenses when specifically approved by
		  the Director of the Centers for Disease Control and Prevention:
		  Providedfurther, That funds made available
		  under “Immunization and Respiratory Diseases”, “HIV/AIDS, Viral Hepatitis,
		  Sexually Transmitted Diseases, and Tuberculosis Prevention”, “Emerging and
		  Zoonotic Infectious Diseases”, “Chronic Disease Prevention and Health
		  Promotion”, “Birth Defects, Developmental Disabilities, Disabilities and
		  Health”, “Environmental Health”, and “Injury Prevention and Control” may be
		  used for international public health activities only after an operating plan
		  for these activities has been submitted to the Committees on Appropriations of
		  the House of Representatives and the Senate, and such Committees issue an
		  approval, or absent a response, a period of 45 days has elapsed:
		  Provided further, That such sums as may be derived from
		  authorized user fees, which shall be credited to the appropriation charged with
		  the cost thereof: Provided further, That with respect to the
		  previous proviso, authorized user fees from the Vessel Sanitation Program shall
		  be available through September 30, 2013.
			National institutes of
		  health
			National
		  cancer instituteFor carrying
		  out section 301 and title IV of the PHS Act with respect to cancer,
		  $5,196,136,000, of which up to $8,000,000 may be used for facilities repairs
		  and improvements at the National Cancer Institute-Frederick Federally Funded
		  Research and Development Center in Frederick,
		  Maryland.
			National
		  heart, lung, and blood instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood
		  and blood products, $3,147,992,000.
			National
		  institute of dental and craniofacial researchFor carrying out section 301 and title IV of
		  the PHS Act with respect to dental disease,
		  $420,369,000.
			National
		  institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to diabetes and digestive and kidney diseases,
		  $1,837,957,000.
			National
		  institute of neurological disorders and strokeFor carrying out section 301 and title IV of
		  the PHS Act with respect to neurological disorders and stroke,
		  $1,664,253,000.
			National
		  institute of allergy and infectious diseases
			For carrying out section 301 and title IV of
		  the PHS Act with respect to allergy and infectious diseases,
		  $4,915,970,000.
			National
		  institute of general medical sciencesFor carrying out section 301 and title IV of
		  the PHS Act with respect to general medical sciences,
		  $2,102,300,000.
			Eunice
		  kennedy shriver national institute of child health and human
		  developmentFor carrying out
		  section 301 and title IV of the PHS Act with respect to child health and human
		  development, $1,352,189,000.
			National
		  eye instituteFor carrying out
		  section 301 and title IV of the PHS Act with respect to eye diseases and visual
		  disorders, $719,059,000.
			National
		  institute of environmental health sciencesFor carrying out section 301 and title IV of
		  the PHS Act with respect to environmental health sciences, $700,537,000, of
		  which none of the funds may be used for travel by the Office of the
		  Director.
			National
		  institute on agingFor
		  carrying out section 301 and title IV of the PHS Act with respect to aging,
		  $1,129,987,000.
			National
		  institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to arthritis and musculoskeletal and skin diseases,
		  $547,891,000.
			National
		  institute on deafness and other communication disordersFor carrying out section 301 and title IV of
		  the PHS Act with respect to deafness and other communication disorders,
		  $426,043,000.
			National
		  institute of nursing researchFor carrying out section 301 and title IV of
		  the PHS Act with respect to nursing research,
		  $148,114,000.
			National
		  institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of
		  the PHS Act with respect to alcohol abuse and alcoholism,
		  $469,197,000.
			National
		  institute on drug abuseFor
		  carrying out section 301 and title IV of the PHS Act with respect to drug
		  abuse, $1,080,018,000.
			National
		  institute of mental healthFor
		  carrying out section 301 and title IV of the PHS Act with respect to mental
		  health, $1,517,006,000.
			National
		  human genome research instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to human genome research,
		  $524,807,000.
			National
		  institute of biomedical imaging and bioengineeringFor
		  carrying out section 301 and title IV of the PHS Act with respect to biomedical
		  imaging and bioengineering research,
		  $322,106,000.
			National
		  center for research resourcesFor carrying out section 301 and title IV of
		  the PHS Act with respect to research resources and general research support
		  grants, $1,397,900,000: Provided, That not less than
		  $330,598,000 is provided for the Institutional Development Awards
		  program.
			National
		  center for complementary and alternative medicineFor carrying out section 301 and title IV of
		  the PHS Act with respect to complementary and alternative medicine,
		  $131,002,000.
			National
		  institute on minority health and health disparitiesFor carrying out section 301 and title IV of
		  the PHS Act with respect to minority health and health disparities research,
		  $214,608,000.
			John e.
		  fogarty international centerFor carrying out the activities of the John
		  E. Fogarty International Center (described in subpart 2 of part E of title IV
		  of the PHS Act), $71,328,000.
			National
		  library of medicineFor
		  carrying out section 301 and title IV of the PHS Act with respect to health
		  information communications, $387,153,000: Provided, That in
		  fiscal year 2012, the National Library of Medicine may enter into personal
		  services contracts for the provision of services in facilities owned, operated,
		  or constructed under the jurisdiction of the National Institutes of Health:
		  Provided further, That in addition to amounts provided herein,
		  $8,200,000 shall be available from amounts available under section 241 of the
		  PHS Act to carry out the purposes of the National Information Center on Health
		  Services Research and Health Care Technology established under section 478A of
		  the PHS Act and related health services.
			Office of
		  the director
			(including
		  transfer of funds)For
		  carrying out the responsibilities of the Office of the Director, National
		  Institutes of Health (NIH), $1,198,412,000, of which up to
		  $25,000,000 shall be used to carry out section 213 of this Act:
		  Provided, That funding shall be available for the purchase of
		  not to exceed 29 passenger motor vehicles for replacement only:
		  Provided further, That the NIH shall collect third-party
		  payments for the cost of clinical services that are incurred in NIH research
		  facilities and that such payments shall be credited to the NIH Management Fund:
		  Provided further, That all funds credited to the NIH
		  Management Fund shall remain available for one fiscal year after the fiscal
		  year in which they are deposited: Provided further, That
		  $193,880,000 shall be available for continuation of the National Children’s
		  Study: Provided further, That $556,890,000 shall be available
		  for the Common Fund established under section 402A(c)(1) of the PHS Act:
		  Provided further, That none of the funds provided for the
		  Common Fund may be used to fund any Common Fund-supported initiatives for a
		  period of more than 10 fiscal years: Provided further, That up
		  to $10,000,000 shall be available for the Director’s Discretionary Fund, of
		  which up to $2,000,000 may be used to establish the Cures Acceleration Board
		  within the Office of the Director’s Division of Program Coordination, Planning,
		  and Strategic Initiatives to develop a plan with prioritized recommendations
		  related to the Cures Acceleration Network for consideration in future
		  appropriations: Provided further, That up to $10,000 shall be
		  for official reception and representation expenses when specifically approved
		  by the Director of the NIH: Provided further, That the Office
		  of AIDS Research within the Office of the Director of the NIH may spend up to
		  $8,000,000 to make grants for construction or renovation of facilities as
		  provided for in section 2354(a)(5)(B) of the PHS Act: Provided
		  further, That the Director of the NIH shall ensure that at least 9,150
		  new and competing research project grants are awarded in fiscal year 2012 from
		  all Institute, Center, and Office of the Director accounts within the
		  Department of Health and Human Services, National Institutes of
		  Health: Provided further, That the Director of the NIH
		  shall, with respect to the aggregate amount of funds appropriated to the NIH by
		  this Act, maintain an allocation of 90 percent to extramural activities and 10
		  percent for intramural activities: Provided further, That the
		  Director of the NIH shall ensure that, of all funds made available to
		  Institute, Center, and Office of the Director accounts within ‘‘Department of
		  Health and Human Services, National Institutes of Health’’, at least
		  $487,767,000 is provided to the Clinical & Translational Sciences Awards
		  program: Provided further, That the Director of the NIH may
		  request to direct up to 1 percent of the total amount made available in this
		  Act to all National Institutes of Health appropriations to activities the
		  Director may so designate: Provided further, That no such
		  appropriations shall be decreased by more than 1 percent by any such transfer
		  and that the Committees on Appropriations of the House of Representatives and
		  the Senate are notified at least 15 days in advance of any transfer and approve
		  such transfer.
			Buildings
		  and facilitiesFor the study
		  of, construction of, renovation of, and acquisition of equipment for facilities
		  of or used by the National Institutes of Health, including the acquisition of
		  real property, $125,581,000, to remain available until September 30,
		  2016.
			Substance abuse and mental
		  health services administration
			Mental
		  healthFor carrying out titles
		  III, V, and XIX of the PHS Act with respect to mental health, and the
		  Protection and Advocacy for Individuals with Mental Illness Act, $765,438,000:
		  Provided, That notwithstanding section 520A(f)(2) of the PHS
		  Act, no funds appropriated for carrying out section 520A shall be available for
		  carrying out section 1971 of the PHS Act: Provided further,
		  That in addition to amounts provided herein, $20,997,000 shall be available
		  under section 241 of the PHS Act to carry out subpart I of part B of title XIX
		  of the PHS Act to fund section 1920(b) technical assistance, national data,
		  data collection and evaluation activities, and further that the total available
		  under this Act for section 1920(b) activities shall not exceed 5 percent of the
		  amounts appropriated for subpart I of part B of title XIX: Provided
		  further, That section 520E(b)(2) of the PHS Act shall not apply to
		  funds appropriated under this Act for fiscal year
		  2012.
			Substance
		  abuse
			For carrying out titles III, V, and XIX of
		  the PHS Act with respect to substance abuse, $2,199,360,000 :
		  Provided, That in addition to amounts provided herein, the
		  following amounts shall be available under section 241 of the PHS Act: (1)
		  $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to
		  fund section 1935(b) technical assistance, national data, data collection and
		  evaluation activities under section 1935(b) of such Act, and further that the
		  total available under this Act for section 1935(b) activities shall not exceed
		  5 percent of the amounts appropriated for subpart II of part B of title XIX;
		  and (2) $2,000,000 to evaluate substance abuse treatment programs:
		  Provided further, That no funds shall be available for the
		  National All Schedules Prescription Reporting
		  system.
			Health
		  surveillance and program supportFor program support in the Substance Abuse
		  and Mental Health Services Administration, $122,116,000:
		  Provided, That in addition to amounts provided herein,
		  $29,346,000 shall be available under section 241 of the PHS Act to supplement
		  funds available to carry out national surveys on drug abuse and mental health,
		  to collect and analyze program data, and to conduct public awareness and
		  technical assistance activities: Provided further, That funds
		  made available under this heading may be used to supplement program support
		  funding provided under the headings “Substance Abuse”, “Mental Health”, and
		  “Cross-Cutting Activities”.
			Cross-cutting
		  activitiesFor cross-cutting
		  activities that supplement activities funded under the headings “Substance
		  Abuse” and “Mental Health” in carrying out title V of the PHS Act,
		  $10,000,000.
			Agency for healthcare research
		  and quality
			Healthcare
		  research and qualityFor
		  carrying out titles III and IX of the PHS Act, part A of title XI of the Social
		  Security Act, and section 1013 of the Medicare Prescription Drug, Improvement,
		  and Modernization Act of 2003, amounts received from Freedom of Information Act
		  fees, reimbursable and interagency agreements, and the sale of data shall be
		  credited to this appropriation and shall remain available until September 30,
		  2013: Provided, That the amount made available pursuant to
		  section 937(c) of the PHS Act shall not exceed
		  $324,294,000.
			Centers for medicare and
		  medicaid services
			Grants to
		  states for medicaidExcept as
		  otherwise provided, for carrying out titles XI and XIX of the Social Security
		  Act, $184,623,203,000, to remain available until expended.For making, after May 31, 2012, payments to
		  States or in the case of section 1928 on behalf of States under title XIX of
		  the Social Security Act (or in the case of section 1928 of such title, on
		  behalf of states) for the last quarter of fiscal year 2012 for unanticipated
		  costs incurred for the current fiscal year, such sums as may be
		  necessary.For making payments
		  to States or in the case of section 1928 on behalf of States under title XIX of
		  the Social Security Act (or in the case of section 1928 of such title, on
		  behalf of states) of Section for the first quarter of fiscal year 2013,
		  $90,614,082,000, to remain available until expended.Payment
		  under such title XIX may be made for any quarter with respect to a State plan
		  or plan amendment in effect during such quarter, if submitted in or prior to
		  such quarter and approved in that or any subsequent
		  quarter.
			Payments
		  to health care trust fundsFor
		  payment to the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund, as provided under sections 217(g),
		  1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of
		  the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248,
		  and for administrative expenses incurred pursuant to section 201(g) of the
		  Social Security Act, $231,012,000,000.In addition, for making matching payments
		  under section 1844 and benefit payments under section 1860D–16 of the Social
		  Security Act that were not anticipated in budget estimates, such sums as may be
		  necessary.
			Program
		  managementExcept as otherwise
		  provided, for carrying out titles XI, XVIII, XIX, and XXI of the Social
		  Security Act, titles XIII and XXVII of the PHS Act, and the Clinical Laboratory
		  Improvement Amendments of 1988, not to exceed $3,173,005,000, to be transferred
		  from the Federal Hospital Insurance Trust Fund and the Federal Supplementary
		  Medical Insurance Trust Fund, as authorized by section 201(g) of the Social
		  Security Act; together with all funds collected in accordance with section 353
		  of the PHS Act and section 1857(e)(2) of the Social Security Act, funds
		  retained by the Secretary of Health and Human Services pursuant to section 302
		  of the Tax Relief and Health Care Act of 2006; and such sums as may be
		  collected from authorized user fees and the sale of data, which shall be
		  credited to this account and remain available until September 30, 2013:
		  Provided, That no funds shall be provided to the Research,
		  Demonstration, and Evaluation program: Provided further, That
		  the level for Medical Operations shall be $2,103,266,000: Provided
		  further, That the level for the Federal Administration Program shall
		  be $675,263,000: Provided further, That all funds derived in
		  accordance with section 9701 of Title 31, United States Code from organizations
		  established under title XIII of the PHS Act shall be credited to and available
		  for carrying out the purposes of this appropriation: Provided
		  further, That $34,000,000, to remain available through September 30,
		  2013, shall be for contract costs for the Healthcare Integrated General Ledger
		  Accounting System: Provided further, That none of the funds
		  provided shall be used to support the Center for Consumer Information and
		  Insurance Oversight or activities developed, administered, or implemented by
		  this Center: Provided further, That the Secretary is directed
		  to collect fees in fiscal year 2012 from Medicare Advantage organizations
		  pursuant to section 1857(e)(2) of the Social Security Act and from eligible
		  organizations with risk-sharing contracts under section 1876 of that Act
		  pursuant to section 1876(k)(4)(D) of that Act: Provided
		  further, That $44,000,000 shall be available for the State high-risk
		  health insurance pool program as authorized by the State High Risk Pool Funding
		  Extension Act of 2006.
			Health
		  care fraud and abuse control accountIn addition to amounts otherwise available
		  for program integrity and program management, $581,000,000, to remain available
		  through September 30, 2013, to be transferred from the Federal Hospital
		  Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust
		  Fund, as authorized by section 201(g) of the Social Security Act, of which
		  $332,301,000 shall be for the Medicare Integrity Program at the Centers for
		  Medicare and Medicaid Services, including administrative costs, to conduct
		  oversight activities for Medicare Advantage under Part C and the Medicare
		  Prescription Drug Program under Part D of the Social Security Act and for
		  activities described in section 1893(b) of such Act; of which $97,556,000 shall
		  be for the Department of Health and Human Services Office of Inspector General
		  to carry out fraud and abuse activities authorized by section 1817(k)(3) of
		  such Act; of which $58,058,000 shall be for the Medicaid and Children's Health
		  Insurance Program (CHIP) program integrity activities; and of
		  which $93,085,000 shall be for the Department of Justice to carry out fraud and
		  abuse activities authorized by section 1817(k)(3) of such Act:
		  Provided, That the report required by section 1817(k)(5) of
		  the Social Security Act for fiscal year 2012 shall include measures of the
		  operational efficiency and impact on fraud, waste, and abuse in the Medicare,
		  Medicaid, and CHIP programs from the funds provided by this appropriation:
		  Provided further, That the Secretary of Health and Human
		  Services shall support the full cost of the Senior Medicare Patrol program to
		  combat health care fraud and abuse from the funds provided to this
		  account.
			Administration for children and
		  families
			Payments
		  to states for child support enforcement and family support
		  programsFor making payments
		  to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and
		  XVI of the Social Security Act and the Act of July 5, 1960, $2,305,035,000, to
		  remain available until expended; and for such purposes for the first quarter of
		  fiscal year 2013, $1,100,000,000, to remain available until
		  expended.For making payments to
		  each State for carrying out the program of Aid to Families with Dependent
		  Children under title IV–A of the Social Security Act before the effective date
		  of the program of Temporary Assistance for Needy Families with respect to such
		  State, such sums as may be necessary: Provided, That the sum
		  of the amounts available to a State with respect to expenditures under such
		  title IV–A in fiscal year 1997 under this appropriation and under such title
		  IV–A as amended by the Personal Responsibility and Work Opportunity
		  Reconciliation Act of 1996 shall not exceed the limitations under section
		  116(b) of such Act.For making,
		  after May 31 of the current fiscal year, payments to States or other
		  non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social
		  Security Act and the Act of July 5, 1960, for the last 3 months of the current
		  fiscal year for unanticipated costs, incurred for the current fiscal year, such
		  sums as may be necessary.
			Low income
		  home energy assistanceFor
		  making payments under subsections (b) and (d) of section 2602 of the Low Income
		  Home Energy Assistance Act of 1981, $3,391,973,000: Provided,
		  That notwithstanding section 2609A(a), of the amounts appropriated under
		  section 2602(b), not more than $2,000,000 of such amounts may be reserved by
		  the Secretary of Health and Human Services for monitoring program activities
		  for compliance with internal controls, policies, and
		  procedures.
			Refugee
		  and entrant assistanceFor
		  necessary expenses for refugee and entrant assistance activities authorized by
		  section 414 of the Immigration and Nationality Act and section 501 of the
		  Refugee Education Assistance Act of 1980, for carrying out section 462 of the
		  Homeland Security Act of 2002, section 235 of the William Wilberforce
		  Trafficking Victims Protection Reauthorization Act of 2008, and the Trafficking
		  Victims Protection Act of 2000, for costs associated with the care and
		  placement of unaccompanied alien children, and for carrying out the Torture
		  Victims Relief Act of 1998, $729,466,000, of which up to $9,794,000 shall be
		  available to carry out the Trafficking Victims Protection Act of 2000:
		  Provided, That funds appropriated under this heading pursuant
		  to section 414(a) of the Immigration and Nationality Act, section 462 of the
		  Homeland Security Act of 2002, section 235 of the William Wilberforce
		  Trafficking Victims Protection Reauthorization Act of 2008, and the Trafficking
		  Victims Protection Act of 2000 for fiscal year 2012 shall be available for the
		  costs of assistance provided and other activities to remain available through
		  September 30, 2014.
			Payments
		  to states for the child care and development block grantFor carrying out the Child Care and
		  Development Block Grant Act of 1990, $2,222,628,000 shall be used to
		  supplement, not supplant, State general revenue funds for child care assistance
		  for low-income families: Provided, That $18,922,000 shall be
		  available for child care resource and referral and school-aged child care
		  activities. Provided further, That, in addition to the amounts
		  required to be reserved by the States under section 658G, $283,592,000 shall be
		  reserved by the States for activities authorized under section 658G, of which
		  $104,005,000 shall be for activities that improve the quality of infant and
		  toddler care: Provided further, That $9,890,000 shall be for
		  use by the Secretary of Health and Human Services for child care research,
		  demonstration, and evaluation activities.
			Social
		  services block grantFor
		  making grants to States pursuant to section 2002 of the Social Security Act,
		  $1,700,000,000: Provided, That notwithstanding subparagraph
		  (B) of section 404(d)(2) of such Act, the applicable percent specified under
		  such subparagraph for a State to carry out State programs pursuant to title XX
		  of such Act shall be 10 percent.
			Children
		  and families services programs
			(Including
		  transfer of funds)For
		  carrying out, except as otherwise provided, the Runaway and Homeless Youth Act,
		  the Developmental Disabilities Assistance and Bill of Rights Act of 2000, the
		  Head Start Act, the Child Abuse Prevention and Treatment Act, sections 303 and
		  313 of the Family Violence Prevention and Services Act, the Native American
		  Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and
		  Adoption Reform Act of 1978 (adoption opportunities), the Abandoned Infants
		  Assistance Act of 1988, part B–1 of title IV and sections 413, 1110, and 1115
		  of the Social Security Act; for making payments under the Community Services
		  Block Grant Act (CSBG Act), sections 439(i), 473B, and 477(i) of
		  the Social Security Act, and the Assets for Independence Act; and for necessary
		  administrative expenses to carry out such Acts and titles I, IV, V, X, XI, XIV,
		  XVI, and XX of the Social Security Act, the Act of July 5, 1960, the Low Income
		  Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality
		  Act, and section 501 of the Refugee Education Assistance Act of 1980,
		  $9,989,073,000, of which $39,421,000, to remain available through September 30,
		  2013, shall be for grants to States for adoption incentive payments, as
		  authorized by section 473A of the Social Security Act and may be made for
		  adoptions completed before September 30, 2012: Provided, That
		  $8,099,783,000 shall be for making payments under the Head Start Act:
		  Provided further, That for purposes of allocating funds
		  described by the immediately preceding proviso, the term base
		  grant as used in subsection (a)(7)(A) of section 640 of such Act with
		  respect to funding provided to a Head Start agency (including each Early Head
		  Start agency) for fiscal year 2011 shall be calculated as described in such
		  subsection and to such amount shall be added 50 percent of the amount of funds
		  appropriated under the heading “Department of Health and Human Services,
		  Administration for Children and Families, Children and Families Services
		  Programs” in Public Law 111–5 and provided to such agency for carrying out
		  expansion of Head Start programs, as that phrase is used in subsection
		  (a)(4)(D) of such section 640, and provided to such agency as the ongoing
		  funding level for operations in the 12-month period beginning in fiscal year
		  2011: Provided further, That of the amounts available for
		  payments under the Head Start Act under this heading, notwithstanding
		  subsections (a)(2)(C)(i) and (a)(3)(A)(ii)(II) of such section 640, not to
		  exceed $20,000,000 shall be available for carrying out expansion of the Head
		  Start programs described in subsection (a)(3)(A)(ii)(II)(bb) of such section
		  640: Provided further, That $703,630,000 shall be for making
		  payments under the CSBG Act, of which $25,340,000 shall be for sections 680 and
		  678E(b)(2), of which not less than $20,000,000 shall be for section 680(a)(2),
		  and of which $4,990,000 shall be for section 680(a)(3)(B) of such Act:
		  Provided further, That in addition to amounts provided herein,
		  $5,762,000 shall be available from amounts available under section 241 of the
		  PHS Act to carry out the provisions of section 1110 of the Social Security Act:
		  Provided further, That to the extent Community Services Block
		  Grant funds are distributed as grant funds by a State to an eligible entity, as
		  provided under the CSBG Act, and have not been expended by such entity, they
		  shall remain with such entity for carryover into the next fiscal year for
		  expenditure by such entity consistent with program purposes: Provided
		  further, That the Secretary of Health and Human Services shall
		  establish procedures regarding the disposition of intangible assets and program
		  income that permit such assets acquired with, and program income derived from,
		  grant funds authorized under section 680 of the CSBG Act to become the sole
		  property of such grantees after a period of not more than 12 years after the
		  end of the grant period for any activity consistent with section 680(a)(2)(A)
		  of the CSBG Act: Provided further, That intangible assets in
		  the form of loans, equity investments and other debt instruments, and program
		  income may be used by grantees for any eligible purpose consistent with section
		  680(a)(2)(A) of the CSBG Act: Provided further, That these
		  procedures shall apply to grant funds provided under the CSBG Act made
		  available after November 29, 1999: Provided further, That
		  funds appropriated for section 680(a)(2) of the CSBG Act shall be available for
		  financing construction and rehabilitation and loans or investments in private
		  business enterprises owned by community development corporations:
		  Provided further, That $1,996,000 shall be for a human
		  services case management system for federally declared disasters, to include a
		  comprehensive national case management contract and Federal costs of
		  administering the system: Provided further, That up to
		  $2,000,000 shall be for improving the Public Assistance Reporting Information
		  System, including grants to States to support data collection for a study of
		  the system's effectiveness.
			Promoting
		  safe and stable familiesFor
		  carrying out section 436 of the Social Security Act, $365,000,000 and section
		  437 of such Act, $63,184,000 .
			Payments
		  for foster care and permanencyFor making payments to States or other
		  non-Federal entities under title IV–E of the Social Security Act,
		  $5,153,000,000.For making
		  payments to States or other non-Federal entities under title IV–E of the Social
		  Security Act, for the first quarter of fiscal year 2013,
		  $2,100,000,000.For making,
		  after May 31 of the current fiscal year, payments to States or other
		  non-Federal entities under section 474 of the Social Security Act, for the last
		  3 months of the current fiscal year for unanticipated costs, incurred for the
		  current fiscal year, such sums as may be
		  necessary.
			Administration on
		  aging
			Aging
		  services programsFor carrying
		  out, to the extent not otherwise provided, the Older Americans Act of 1965,
		  section 398 and title XXIX of the PHS Act, and section 119 of the Medicare
		  Improvements for Patients and Providers Act of 2008, $1,471,324,000, of which
		  up to $5,500,000 shall be available for activities regarding medication
		  management, screening, and education to prevent incorrect medication and
		  adverse drug reactions:Provided,
		  That $819,353,000 shall be for grants to States for nutrition program
		  activities: Provided further,  That $410,434,000 shall be for
		  grants to States for home and community based services, preventive health, and
		  protection of older Americans activities: Provided further, 
		  That $160,288,000 shall be for grants to States for caregivers program
		  activities: Provided further, That none of the funds provided
		  shall be used to carry out sections 1701 and 1703 of the PHS Act (with respect
		  to chronic disease self-management activity grants), except that such funds may
		  be used for necessary expenses associated with administering any such grants
		  awarded prior to the date of the enactment of this Act: Provided
		  further, That none of the funds provided may be used to support
		  Program Innovation activities.
			Office of the
		  secretary
			General
		  departmental management
			For necessary expenses, not otherwise
		  provided, for general departmental management, including hire of six passenger
		  motor vehicles, and for carrying out titles III, XVII, and XXI of the PHS Act,
		  the United States-Mexico Border Health Commission Act, and research studies
		  under section 1110 of the Social Security Act, $343,280,000, and $55,394,000
		  from the amounts available under section 241 of the PHS Act to carry out
		  national health or human services research and evaluation activities:
		  Provided, That of the amounts available under section 241 of
		  the PHS Act, $53,891,000 shall be for minority AIDS prevention and treatment
		  activities: Provided further, That of the funds made available
		  under this heading, $40,000,000 shall be for making competitive contracts and
		  grants to public and private entities to fund age appropriate programs that
		  reduce teen pregnancy and for the Federal costs associated with administering
		  and evaluating such contracts and grants, of which $20,000,000 shall be for
		  making competitive grants to provide abstinence education (as defined by
		  section 510(b)(2)(A)-(H) of the Social Security Act) to adolescents, and for
		  Federal costs of administering the grant: Provided further,
		  That grants made under the authority of section 510(b)(2)(A)-(H) of the Social
		  Security Act shall be made only to public and private entities that agree that,
		  with respect to an adolescent to whom the entities provide abstinence education
		  under such grant, the entities will not provide to that adolescent any other
		  education regarding sexual conduct, except that, in the case of an entity
		  expressly required by law to provide health information or services the
		  adolescent shall not be precluded from seeking health information or services
		  from the entity in a different setting than the setting in which abstinence
		  education was provided: Provided further, That funds provided
		  in this Act for embryo adoption activities may be used to provide to
		  individuals adopting embryos, through grants and other mechanisms, medical and
		  administrative services deemed necessary for such adoptions: Provided
		  further, That such services shall be provided consistent with 42 CFR
		  59.5(a)(4).
			Office of
		  medicare hearings and appealsFor expenses necessary for administrative
		  law judges responsible for hearing cases under title XVIII of the Social
		  Security Act (and related provisions of title XI of such Act), $71,147,000, to
		  be transferred in appropriate part from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust
		  Fund.
			Office of
		  the national coordinator for health information technology For expenses necessary for the Office of the
		  National Coordinator for Health Information Technology, including grants,
		  contracts, and cooperative agreements for the development and advancement of
		  interoperable health information technology, $28,051,000, which shall be
		  available from amounts available under section 241 of the Public Health Service
		  Act.
			Office of
		  inspector generalFor expenses
		  necessary for the Office of Inspector General, including the hire of passenger
		  motor vehicles for investigations, in carrying out the provisions of the
		  Inspector General Act of 1978, $50,178,000: Provided, That of
		  such amount, necessary sums shall be available for providing protective
		  services to the Secretary of Health and Human Services and investigating
		  non-payment of child support cases for which non-payment is a Federal offense
		  under 18 U.S.C. 228: Provided further, That at least 40
		  percent of the funds provided in this Act for the Office of Inspector General
		  shall be used only for investigations, audits, and evaluations pertaining to
		  the discretionary programs funded in this Act.
			Office for
		  civil rightsFor expenses
		  necessary for the Office for Civil Rights, $37,709,000, together with not to
		  exceed $3,307,000 to be transferred and expended as authorized by section
		  201(g)(1) of the Social Security Act from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust
		  Fund.
			Retirement
		  pay and medical benefits for commissioned officersFor
		  retirement pay and medical benefits of Public Health Service Commissioned
		  Officers as authorized by law, for payments under the Retired Serviceman's
		  Family Protection Plan and Survivor Benefit Plan, and for medical care of
		  dependents and retired personnel under the Dependents' Medical Care Act, such
		  amounts as may be required during the current fiscal
		  year.
			Public
		  health and social services emergency fund
			(including
		  transfer of funds)For
		  expenses necessary to support activities related to countering potential
		  biological, nuclear, radiological, chemical, and cybersecurity threats to
		  civilian populations, and for other public health emergencies and to pay the
		  costs described in section 319F–2(c)(7)(B) of the PHS Act, $543,114,000, of
		  which $29,647,000 shall be to support preparedness and emergency
		  operations.From funds
		  transferred to this account pursuant to the fourth paragraph under this heading
		  in Public Law 111–117, up to $415,000,000 shall be available for expenses
		  necessary to support advanced research and development pursuant to section 319L
		  of the PHS Act, and other administrative expenses of the Biomedical Advanced
		  Research and Development Authority to support additional advanced research and
		  development.
			General
		  provisions
			201.Funds
			 appropriated in this title shall be available for not to exceed $50,000 for
			 official reception and representation expenses when specifically approved by
			 the Secretary of Health and Human Services.
			202.The Secretary of
			 Health and Human Services shall make available through assignment not more than
			 60 employees of the Public Health Service to assist in child survival
			 activities and to work in AIDS programs through and with funds provided by the
			 Agency for International Development, the United Nations International
			 Children's Emergency Fund, or the World Health Organization.
			203.None of the funds
			 appropriated in this title shall be used to pay the salary of an individual,
			 through a grant or other extramural mechanism, at a rate in excess of Executive
			 Level III.
			204.None of the funds
			 appropriated in this Act may be expended pursuant to section 241 of the PHS
			 Act, except for funds specifically provided for in this Act, or for other taps
			 and assessments made by any office located in the Department of Health and
			 Human Services, prior to the preparation and submission of a report by the
			 Secretary of Health and Human Services to the Committees on Appropriations of
			 the House of Representatives and the Senate detailing the planned uses of such
			 funds.
			205.Notwithstanding
			 section 241(a) of the PHS Act, such portion as the Secretary of Health and
			 Human Services shall determine, but not more than 2.4 percent, of any amounts
			 appropriated for programs authorized under such Act shall be made available for
			 the evaluation (directly, or by grants or contracts) of the implementation and
			 effectiveness of such programs.
				(transfer of
		  funds)
				206.Not to exceed 1
			 percent of any discretionary funds (pursuant to the Balanced Budget and
			 Emergency Deficit Control Act of 1985) which are appropriated for the current
			 fiscal year for the Department of Health and Human Services in this Act may be
			 transferred between appropriations, but no such appropriation shall be
			 increased by more than 3 percent by any such transfer:
			 Provided, That the transfer authority granted by this section
			 shall be available only to meet emergency needs and shall not be used to create
			 any new program or to fund any project or activity for which no funds are
			 provided in this Act: Provided further, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer and approve such transfer.
				(transfer of
		  funds)
				207.The Director of
			 the National Institutes of Health, jointly with the Director of the Office of
			 AIDS Research, may transfer up to 3 percent among institutes and centers from
			 the total amounts identified by these two Directors as funding for research
			 pertaining to the human immunodeficiency virus: Provided, That
			 the Committees on Appropriations of the House of Representatives and the Senate
			 are notified at least 15 days in advance of any transfer and approve such
			 transfer.
				(transfer of
		  funds)
				208.Of
			 the amounts made available in this Act for the National Institutes of Health,
			 the amount for research related to the human immunodeficiency virus, as jointly
			 determined by the Director of the National Institutes of Health and the
			 Director of the Office of AIDS Research, shall be made available to the
			 Office of AIDS Research account. The Director of the Office of
			 AIDS Research shall transfer from such account amounts necessary to carry out
			 section 2353(d)(3) of the PHS Act.
			209.None of the funds
			 appropriated in this Act may be made available to any entity under title X of
			 the PHS Act unless the applicant for the award certifies to the Secretary of
			 Health and Human Services that it encourages family participation in the
			 decision of minors to seek family planning services and that it provides
			 counseling to minors on how to resist attempts to coerce minors into engaging
			 in sexual activities.
			210.Notwithstanding
			 any other provision of law, no provider of services under title X of the PHS
			 Act shall be exempt from any State law requiring notification or the reporting
			 of child abuse, child molestation, sexual abuse, rape, or incest.
			211.None of the funds
			 appropriated by this Act (including funds appropriated to any trust fund) may
			 be used to carry out the Medicare Advantage program if the Secretary of Health
			 and Human Services denies participation in such program to an otherwise
			 eligible entity (including a Provider Sponsored Organization) because the
			 entity informs the Secretary that it will not provide, pay for, provide
			 coverage of, or provide referrals for abortions: Provided,
			 That the Secretary shall make appropriate prospective adjustments to the
			 capitation payment to such an entity (based on an actuarially sound estimate of
			 the expected costs of providing the service to such entity's enrollees):
			 Provided further, That nothing in this section shall be
			 construed to change the Medicare program's coverage for such services and a
			 Medicare Advantage organization described in this section shall be responsible
			 for informing enrollees where to obtain information about all Medicare covered
			 services.
			212.In
			 order for the Department of Health and Human Services to carry out
			 international health activities, including HIV/AIDS, other infectious diseases,
			 and chronic and environmental diseases, and other health activities abroad
			 during fiscal year 2012:
				(1)The Secretary of
			 Health and Human Services may exercise authority equivalent to that available
			 to the Secretary of State in section 2(c) of the State Department Basic
			 Authorities Act of 1956. The Secretary of Health and Human Services shall
			 consult with the Secretary of State and relevant Chief of Mission to ensure
			 that the authority provided in this section is exercised in a manner consistent
			 with section 207 of the Foreign Service Act of 1980 and other applicable
			 statutes administered by the Department of State.
				(2)The Secretary of
			 Health and Human Services is authorized to provide such funds by advance or
			 reimbursement to the Secretary of State as may be necessary to pay the costs of
			 acquisition, lease, alteration, renovation, and management of facilities
			 outside of the United States for the use of the Department of Health and Human
			 Services. The Department of State shall cooperate fully with the Secretary of
			 Health and Human Services to ensure that the Department of Health and Human
			 Services has secure, safe, functional facilities that comply with applicable
			 regulations governing location, setback, and other facilities requirements and
			 serve the purposes established by this Act. The Secretary of Health and Human
			 Services is authorized, in consultation with the Secretary of State, through
			 grant or cooperative agreement, to make available to public or nonprofit
			 private institutions or agencies in participating foreign countries, funds to
			 acquire, lease, alter, or renovate facilities in those countries as necessary
			 to conduct programs of assistance for international health activities,
			 including activities relating to HIV/AIDS, other infectious diseases, and
			 chronic and environmental diseases, and other health activities abroad.
				(3)The Secretary of Health and Human Services
			 is authorized to provide to personnel appointed or assigned by the Secretary to
			 serve abroad, allowances and benefits similar to those provided under chapter 9
			 of title I of the Foreign Service Act of 1980, and subject to such regulations
			 prescribed by the Secretary. The Secretary is further authorized to provide
			 locality-based comparability payments (stated as a percentage) up to the amount
			 of the locality-based comparability payment (stated as a percentage) that would
			 be payable to such personnel under section 5304 of title 5, United States Code,
			 if such personnel’s official duty station were in the District of Columbia.
			 Leaves of absence for personnel under this subsection shall be on the same
			 basis as that provided under subchapter I of chapter 63 of title 5, United
			 States Code, or section 903 of the Foreign Service Act of 1980, to individuals
			 serving in the Foreign Service.
				213.(a)AuthorityNotwithstanding
			 any other provision of law, the Director of the National Institutes of Health
			 (Director) may use funds available under section 402(b)(7) or
			 402(b)(12) of the PHS Act to enter into transactions (other than contracts,
			 cooperative agreements, or grants) to carry out research identified pursuant to
			 such section 402(b)(7) (pertaining to the Common Fund) or research and
			 activities described in such section 402(b)(12).
				(b)Peer
			 reviewIn entering into transactions under subsection (a), the
			 Director may utilize such peer review procedures (including consultation with
			 appropriate scientific experts) as the Director determines to be appropriate to
			 obtain assessments of scientific and technical merit. Such procedures shall
			 apply to such transactions in lieu of the peer review and advisory council
			 review procedures that would otherwise be required under sections 301(a)(3),
			 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.
				214.Notwithstanding any other provision of law,
			 discretionary funds made available under this Act may be used to operate the
			 Council on Graduate Medical Education established by section 301 of Public Law
			 102–408.
			215.Not to exceed
			  $45,000,000 of funds appropriated by this Act to the
			 institutes and centers of the National Institutes of Health may be used for
			 alteration, repair, or improvement of facilities, as necessary for the proper
			 and efficient conduct of the activities authorized herein, at not to exceed
			 $3,500,000 per project.
			216.None of the funds appropriated by this Act
			 may be made available for sections 4001, 4004, and 4201 of Public Law
			 111–148.
				(transfer of
		  funds)
				217.Of
			 the amounts made available for the National Institutes of Health, 1 percent of
			 the amount made available for National Research Service Awards
			 (NRSA) shall be made available to the Administrator of the
			 Health Resources and Services Administration to make NRSA awards for research
			 in primary medical care to individuals affiliated with entities who have
			 received grants or contracts under section 747 of the PHS Act, and 1 percent of
			 the amount made available for NRSA shall be made available to the Director of
			 the Agency for Healthcare Research and Quality to make NRSA awards for health
			 service research.
			218.Notwithstanding any other provision of law,
			 none of the discretionary funds appropriated by this Act may be used to support
			 any patient-centered outcomes research.
			219.None of the funds made available in this
			 title may be used, in whole or in part, to advocate or promote gun
			 control.
			220.Notwithstanding any other provision of law,
			 not more than one percent of all title 42 employees may receive a salary that
			 exceeds Executive Level III.
			221.None of the funds appropriated or otherwise
			 made available in this Act may be expended to further creation of a Federally
			 Funded Research and Development Center (FFRDC) at the Centers
			 for Medicare and Medicaid Services or create an FFRDC within the Department of
			 Health and Human Services, prior to submission of a specific request by the
			 Secretary of Health and Human Services to the Committees on Appropriations of
			 the House of Representatives and the Senate detailing the planned uses of the
			 proposed FFRDC and the Committees provide written approval.
			222.None of the funds appropriated in this Act
			 may be used to carry-out title X of the PHS Act.
			223.None of the funds appropriated in this Act
			 may be used for the Healthy Foods Financing Initiative.
			224.None of the funds made available in this
			 Act may be used to promulgate, implement, or enforce any expansion of liability
			 or fines under the Emergency Medical Treatment and Labor Act (Sections
			 1866(a)(1)(I), 1866(a)(1)(N), and 1867 of the Social Security Act).
				This title may be cited as the
		  Department of Health and Human
		  Services Appropriations Act,
		  2012.
				IIIDepartment of
			 education
			Education for the
		  disadvantagedFor carrying out
		  title I of the Elementary and Secondary Education Act of 1965 (referred to in
		  this Act as the ESEA) and section 418A of the Higher Education
		  Act of 1965, $15,949,319,000, of which $2,624,555,000 shall become available on
		  July 1, 2012, and shall remain available through September 30, 2013, and of
		  which $13,279,177,000 shall become available on October 1, 2012, and shall
		  remain available through September 30, 2013, for academic year 2012–2013:
		  Provided, That $6,584,750,000 shall be for basic grants under
		  section 1124 of the ESEA: Provided further, That up to
		  $4,000,000 of these funds shall be available to the Secretary of Education on
		  October 1, 2011, to obtain annually updated local educational-agency-level
		  census poverty data from the Bureau of the Census: Provided
		  further, That $1,362,301,000 shall be for concentration grants under
		  section 1124A of the ESEA: Provided further, That
		  $3,758,183,000 shall be for targeted grants under section 1125 of the ESEA:
		  Provided further, That $3,758,183,000 shall be for education
		  finance incentive grants under section 1125A of the ESEA: Provided
		  further, That $5,000,000 shall be to carry out sections 1501 and 1503
		  of the ESEA: Provided further, That the ESEA title I, part A
		  funds awarded to local educational agencies under the American Recovery and
		  Reinvestment Act of 2009 for fiscal year 2009 shall not be considered for the
		  purpose of calculating hold-harmless amounts under sections 1122(c) and
		  1125A(g)(3) in making allocations under title I, part A for fiscal year 2012
		  and succeeding years.
			Impact aidFor carrying out programs of financial
		  assistance to federally affected schools authorized by title VIII of the
		  Elementary and Secondary Education Act of 1965, $1,308,631,000, of which
		  $1,170,724,000 shall be for basic support payments under section 8003(b),
		  $48,505,000 shall be for payments for children with disabilities under section
		  8003(d), $17,474,000 shall be for construction under section 8007(a) and shall
		  remain available through September 30, 2012, $67,074,000 shall be for Federal
		  property payments under section 8002, and $4,854,000, to remain available until
		  expended, shall be for facilities maintenance under section 8008:
		  Provided, That for purposes of computing the amount of a
		  payment for an eligible local educational agency under section 8003(a) for
		  school year 2011–2012, children enrolled in a school of such agency that would
		  otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but
		  due to the deployment of both parents or legal guardians, or a parent or legal
		  guardian having sole custody of such children, or due to the death of a
		  military parent or legal guardian while on active duty (so long as such
		  children reside on Federal property as described in section 8003(a)(1)(B)), are
		  no longer eligible under such section, shall be considered as eligible students
		  under such section, provided such students remain in average daily attendance
		  at a school in the same local educational agency they attended prior to their
		  change in eligibility status.
			School improvement
		  programsFor carrying out
		  school improvement activities authorized by part A of title II, part B of title
		  IV, parts A and B of title VI, and parts B and C of title VII of the ESEA; the
		  McKinney-Vento Homeless Assistance Act; section 203 of the Educational
		  Technical Assistance Act of 2002; the Compact of Free Association Amendments
		  Act of 2003; and the Civil Rights Act of 1964, $4,332,102,000, of which
		  $2,571,034,000 shall become available on July 1, 2012, and remain available
		  through September 30, 2013, and of which $1,681,441,000 shall become available
		  on October 1, 2012, and shall remain available through September 30, 2013, for
		  academic year 2012–2013: Provided, That $379,951,000 shall be
		  for State assessments authorized under section 6111 of the ESEA and $10,000,000
		  shall be for enhanced assessment instruments authorized under section 6112 of
		  the ESEA: Provided further, That the Secretary shall implement
		  part C of title VII of the ESEA without regard to the requirements of section
		  7304(d)(2): Provided further, That $8,000,000 shall be
		  available to carry out section 203 of the Educational Technical Assistance Act
		  of 2002: Provided further, That $17,652,000 shall be available
		  to carry out the Supplemental Education Grants program for the Federated States
		  of Micronesia and the Republic of the Marshall Islands: Provided
		  further, That up to 5 percent of these amounts may be reserved by the
		  Federated States of Micronesia and the Republic of the Marshall Islands to
		  administer the Supplemental Education Grants programs and to obtain technical
		  assistance, oversight and consultancy services in the administration of these
		  grants and to reimburse the Departments of Labor, Health and Human Services,
		  and Education for such services.
			Indian educationFor expenses necessary to carry out, to the
		  extent not otherwise provided, title VII, part A of the ESEA,
		  $132,027,000.
			Innovation and
		  improvementFor carrying out
		  activities authorized by part C of title II, and parts B, C, and D of title V
		  of the ESEA, $821,411,000: Provided, That $399,200,000 shall
		  be available to carry out part D of title V of the ESEA: Provided
		  further, That $399,200,000 of the funds for subpart 1 of part D of
		  title V of the ESEA shall be for competitive grants to local educational
		  agencies, including charter schools that are local educational agencies, or
		  States, or partnerships of: (1) a local educational agency, a State, or both;
		  and (2) at least one nonprofit organization to develop and implement
		  performance-based compensation systems for teachers, principals, and other
		  personnel in high-need schools: Provided further, That such
		  performance-based compensation systems must consider gains in student academic
		  achievement as well as classroom evaluations conducted multiple times during
		  each school year among other factors and provide educators with incentives to
		  take on additional responsibilities and leadership roles: Provided
		  further, That up to 5 percent of such funds for competitive grants
		  shall be available for technical assistance, training, peer review of
		  applications, program outreach, and evaluation activities and that 95 percent
		  shall become available on July 1, 2012, and remain available through September
		  30, 2013, for competitive grants: Provided further, That of
		  the funds available for part B of title V of the ESEA the Secretary may use up
		  to $125,000,000 to carry out activities under section 5205(b), under subpart 2,
		  and to make multiple awards for grants and subgrants to not-for-profit charter
		  management organizations and other not-for-profit entities for the replication
		  and expansion of successful charter school models and may reserve up to
		  $10,000,000 to carry out the activities described in section 5205(a), including
		  by providing technical assistance and grants to authorized public chartering
		  agencies to increase the number of high-performing charter schools and to
		  improve the quality of such schools: Provided further, That
		  each application submitted pursuant to section 5203(a) shall describe a plan to
		  monitor and hold accountable authorized public chartering agencies through such
		  activities as providing technical assistance or establishing a professional
		  development program, which may include evaluation, planning, training, and
		  systems development for staff of authorized public chartering agencies to
		  improve the capacity of such agencies in the State to authorize, monitor, and
		  hold accountable charter schools: Provided further, That each
		  application submitted pursuant to section 5203(a) shall contain assurances that
		  State law, regulations, or other policies require that: (1) each authorized
		  charter school in the State operate under a legally binding charter or
		  performance contract between itself and the school’s authorized public
		  chartering agency that describes the obligations and responsibilities of the
		  school and the public chartering agency; conduct annual, timely, and
		  independent audits of the school’s financial statements that are filed with the
		  school’s authorized public chartering agency; and demonstrate improved student
		  academic achievement; and (2) authorized public chartering agencies use
		  increases in student academic achievement for all groups of students described
		  in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when
		  determining to renew or revoke a school’s
		  charter.
			Safe schools and citizenship
		  educationFor carrying out
		  activities authorized by part A of title IV of the ESEA, $65,000,000.
			English language
		  acquisitionFor carrying out
		  part A of title III of the ESEA, $733,531,000, which shall become available on
		  July 1, 2012, and shall remain available through September 30, 2013, except
		  that 6.5 percent of such amount shall be available on October 1, 2011, and
		  shall remain available through September 30, 2013, to carry out activities
		  under section 3111(c)(1)(C): Provided, That the Secretary of
		  Education shall use estimates of the American Community Survey child counts for
		  the most recent 3-year period available to calculate allocations under such
		  part.
			Special educationFor carrying out the Individuals with
		  Disabilities Education Act (referred to in this Act as the
		  IDEA), $13,757,844,000, of which $4,924,727,000 shall become
		  available on July 1, 2012, and shall remain available through September 30,
		  2013, and of which $8,592,383,000 shall become available on October 1, 2012,
		  and shall remain available through September 30, 2013, for academic year
		  2012-2013: Provided, That the amount for section 611(b)(2) of
		  the IDEA shall be equal to the lesser of the amount available for that activity
		  during fiscal year 2011, increased by the amount of inflation as specified in
		  section 619(d)(2)(B) of the IDEA, or the percentage change in the funds
		  appropriated under section 611(i) of the IDEA, but not less than the amount for
		  that activity during fiscal year 2011.
			Rehabilitation services and
		  disability researchFor
		  carrying out, to the extent not otherwise provided, the Rehabilitation Act of
		  1973, the Assistive Technology Act of 1998, and the Helen Keller National
		  Center Act, $3,522,686,000: Provided, That not less than 25
		  percent of the State grants awarded under section 4 of the Assistive Technology
		  Act of 1998 shall be for alternative financing programs that meet the
		  requirements under sections 301(b), 303(b)(3), and 304(a), as such sections
		  were in effect on the day before the date of enactment of the Assistive
		  Technology Act of 2004.
			Special institutions for persons
		  with disabilities
			American
		  printing house for the blindFor carrying out the Act of March 3, 1879,
		  $24,551,000.
			National
		  technical institute for the deafFor the National Technical Institute for the
		  Deaf under titles I and II of the Education of the Deaf Act of 1986,
		  $65,546,000, of which $240,000 shall be for construction and shall remain
		  available until expended: Provided, That from the total amount
		  available, the Institute may at its discretion use funds for the endowment
		  program as authorized under section 207 of such
		  Act.
			Gallaudet
		  universityFor the Kendall
		  Demonstration Elementary School, the Model Secondary School for the Deaf, and
		  the partial support of Gallaudet University under titles I and II of the
		  Education of the Deaf Act of 1986, $122,754,000, of which $4,754,000 shall be
		  for construction and shall remain available until expended:
		  Provided, That from the total amount available, the University
		  may at its discretion use funds for the endowment program as authorized under
		  section 207 of such Act.
			Career, technical, and adult
		  educationFor carrying out, to
		  the extent not otherwise provided, the Carl D. Perkins Career and Technical
		  Education Act of 2006, the Adult Education and Family Literacy Act (referred to
		  in this Act as the AEFLA), $1,738,946,000, of which $947,946,000
		  shall become available on July 1, 2012, and shall remain available through
		  September 30, 2013, and of which $791,000,000 shall become available on October
		  1, 2012, and shall remain available through September 30, 2013:
		  Provided, That of the amount provided for Adult Education
		  State Grants, $75,000,000 shall be made available for integrated English
		  literacy and civics education services to immigrants and other limited-English
		  proficient populations: Provided further, That of the amount
		  reserved for integrated English literacy and civics education, notwithstanding
		  section 211 of the AEFLA, 65 percent shall be allocated to States based on a
		  State's absolute need as determined by calculating each State's share of a
		  10-year average of the United States Citizenship and Immigration Services data
		  for immigrants admitted for legal permanent residence for the 10 most recent
		  years, and 35 percent allocated to States that experienced growth as measured
		  by the average of the 3 most recent years for which United States Citizenship
		  and Immigration Services data for immigrants admitted for legal permanent
		  residence are available, except that no State shall be allocated an amount less
		  than $60,000: Provided further, That of the amounts made
		  available for AEFLA, $11,323,000 shall be for national leadership activities
		  under section 243.
			Student financial
		  assistance
			For carrying out subparts 1 and 3 of part A,
		  and part C of title IV of the Higher Education Act of 1965, $22,367,521,000,
		  which shall remain available through September 30, 2013.The maximum Pell Grant for which a student
		  shall be eligible during award year 2012–2013 shall be $4,860:
		  Provided, That if the Secretary determines, prior to
		  publication of the payment schedule for such award year, that the amount
		  appropriated or otherwise made available by this Act or any other Act for Pell
		  Grant awards in such award year, and any funds available from the fiscal year
		  2011 appropriation for Pell Grant awards, are insufficient to satisfy fully all
		  such awards for which students are eligible, as calculated under section 401(b)
		  of the Higher Education Act of 1965, the amount paid for each such award shall
		  be reduced by either a fixed or variable percentage, or by a fixed dollar
		  amount, as determined in accordance with a schedule of reductions established
		  by the Secretary for this purpose.
			Student aid
		  administrationFor Federal
		  administrative expenses to carry out part D of title I, and subparts 1, 3, 4, 9
		  and 10 of part A, and parts B, C, D, and E of title IV of the Higher Education
		  Act of 1965, $992,012,000: Provided, That not less than
		  $370,314,000 shall be used to carry out loan servicing
		  activities.
			Higher educationFor carrying out, to the extent not
		  otherwise provided, titles II, III, IV, V, VI, and VII of the Higher Education
		  Act of 1965 (referred to in this Act as the HEA) and section 117
		  of the Carl D. Perkins Career and Technical Education Act of 2006,
		  $1,628,052,000: Provided, That $600,000 shall be for data
		  collection and evaluation activities for programs under the HEA, including such
		  activities needed to comply with the Government Performance and Results Act of
		  1993.
			Howard UniversityFor partial support of Howard University,
		  $234,507,000, of which not less than $3,593,000 shall be for a matching
		  endowment grant pursuant to the Howard University Endowment Act and shall
		  remain available until expended.
			College housing and academic
		  facilities loans programFor
		  Federal administrative expenses to carry out activities related to existing
		  facility loans pursuant to section 121 of the HEA,
		  $460,000.
			Historically Black College and
		  University Capital Financing Program AccountFor the cost of guaranteed loans,
		  $20,188,000, as authorized pursuant to part D of title III of the HEA:
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That these funds are available to
		  subsidize total loan principal, any part of which is to be guaranteed, not to
		  exceed $279,393,000.
			In addition, for administrative expenses to
		  carry out the Historically Black College and University Capital Financing
		  Program entered into pursuant to part D of title III of the HEA,
		  $353,000.
			Institute of education
		  sciencesFor carrying out
		  activities authorized by the Education Sciences Reform Act of 2002, the
		  National Assessment of Educational Progress Authorization Act, section 208 of
		  the Educational Technical Assistance Act of 2002, and section 664 of the
		  Individuals with Disabilities Education Act, $620,903,000, of which
		  $551,253,000 shall be available through September 30, 2013:
		  Provided, That up to $10,000,000 of the funds available to
		  carry out section 208 of the Educational Technical Assistance Act may be used
		  for State data coordinators and for awards to public or private organizations
		  or agencies to improve data coordination, quality, and
		  use.
			Departmental
		  management
			Program
		  administrationFor carrying
		  out, to the extent not otherwise provided, the Department of Education
		  Organization Act, including rental of conference rooms in the District of
		  Columbia and hire of three passenger motor vehicles, $449,815,000, of which
		  $2,711,000 to remain available until expended, shall be for relocation of, and
		  renovation of buildings occupied by, Department
		  staff.
			Office for
		  civil rightsFor expenses
		  necessary for the Office for Civil Rights, as authorized by section 203 of the
		  Department of Education Organization Act,
		  $102,818,000.
			Office of
		  the inspector generalFor
		  expenses necessary for the Office of the Inspector General, as authorized by
		  section 212 of the Department of Education Organization Act,
		  $59,933,000.
			General
		  provisions
			301.No
			 funds appropriated in this Act may be used for the transportation of students
			 or teachers (or for the purchase of equipment for such transportation) in order
			 to overcome racial imbalance in any school or school system, or for the
			 transportation of students or teachers (or for the purchase of equipment for
			 such transportation) in order to carry out a plan of racial desegregation of
			 any school or school system.
			302.None of the funds contained in this Act
			 shall be used to require, directly or indirectly, the transportation of any
			 student to a school other than the school which is nearest the student's home,
			 except for a student requiring special education, to the school offering such
			 special education, in order to comply with title VI of the Civil Rights Act of
			 1964. For the purpose of this section an indirect requirement of transportation
			 of students includes the transportation of students to carry out a plan
			 involving the reorganization of the grade structure of schools, the pairing of
			 schools, or the clustering of schools, or any combination of grade
			 restructuring, pairing, or clustering. The prohibition described in this
			 section does not include the establishment of magnet schools.
			303.No
			 funds appropriated in this Act may be used to prevent the implementation of
			 programs of voluntary prayer and meditation in the public schools.
				(transfer of
		  funds)
				304.Not to exceed 1
			 percent of any discretionary funds (pursuant to the Balanced Budget and
			 Emergency Deficit Control Act of 1985) which are appropriated for the
			 Department of Education in this Act may be transferred between appropriations,
			 but no such appropriation shall be increased by more than 3 percent by any such
			 transfer: Provided, That the transfer authority granted by
			 this section shall be available only to meet emergency needs and shall not be
			 used to create any new program or to fund any project or activity for which no
			 funds are provided in this Act: Provided further, That the
			 Committees on Appropriations of the House of Representatives and the Senate are
			 notified at least 15 days in advance of any transfer and approve such
			 transfer.
			305.The Outlying
			 Areas may consolidate funds received under this Act, pursuant to 48 U.S.C.
			 1469a, under part A of title V of the Elementary and Secondary Education
			 Act.
			306. Section 105(f)(1)(B)(ix) of the Compact of
			 Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be
			 applied by substituting 2012 for 2009.
			307.None of the funds made available by this
			 Act may be used to—
				(1)implement,
			 administer, or enforce the final regulations on Program Integrity:
			 Gainful Employment-New Programs published by the Department of
			 Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66665 et
			 seq.);
				(2)implement,
			 administer, or enforce the final regulations on Program Integrity:
			 Gainful Employment published by the Department of Education on June 13,
			 2011 (76 Fed. Reg. 34386 et seq.);
				(3)implement,
			 administer, or enforce section 668.6 of title 34, Code of Federal Regulations
			 (relating to gainful employment), as amended by the final regulations published
			 by the Department of Education in the Federal Register on October 29, 2010 (75
			 Fed. Reg. 66832 et seq.); or
				(4)promulgate or
			 enforce any new regulation or rule with respect to the definition or
			 application of the term gainful employment under the Higher
			 Education Act of 1965 on or after the date of enactment of this Act.
				308.None of the funds made available by this
			 Act may be used to—
				(1)implement,
			 administer, or enforce section 600.4(a)(3), 600.5(a)(4), 600.6(a)(3), 600.9, or
			 668.43(b) of title 34, Code of Federal Regulations (relating to State
			 authorization), as added or amended by the final regulations published by the
			 Department of Education in the Federal Register on October 29, 2010 (75 Fed.
			 Reg. 66832 et seq.); or
				(2)implement,
			 administer, or enforce the definition of the term credit hour in
			 section 600.2 of title 34, Code of Federal Regulations, as added by the final
			 regulations published by the Department of Education in the Federal Register on
			 October 29, 2010 (75 Fed. Reg. 66946), or subsection (k)(2)(ii) of section
			 668.8 of such title, as amended by such final regulations (75 Fed. Reg. 66949
			 et seq.).
				309. (a)Federal Pell Grant
			 eligibility
					(1)No less than
			 half-timeSection
			 401(b)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(B)) is
			 amended by striking basis (including a student who attends an
			 institution of higher education on less than a half-time basis) and
			 inserting basis, but at least a half-time basis,.
					(2)Minimum
			 levelSection 401(b)(4) of
			 such Act (20 U.S.C. 1070a(b)(4)) is amended by striking , except
			 that and all that follows and inserting a period.
					(3)Duration of
			 award periodSection 401(c)(5) of the Higher Education Act of
			 1965 (20 U.S.C. 1070a(c)(5)) is amended—
						(A)by striking
			 18 each place it appears and inserting 12;
			 and
						(B)by striking the
			 last sentence.
						(b)Income
			 Protection Allowance
					(1)Dependent
			 studentsSubparagraph (D) of
			 section 475(g)(2) of the Higher Education Act of 1965 (20 U.S.C.
			 1087oo(g)(2)(D) is amended to read as follows:
						
							(D)an income protection allowance of $3,290
				(or a successor amount prescribed by the Secretary under section
				478);
							.
					(2)Independent
			 students without dependents other than a spouseClause (iv) of
			 section 476(b)(1)(A) of such Act (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to
			 read as follows:
						
							(iv)an income protection allowance of the
				following amount (or a successor amount prescribed by the Secretary under
				section 478)—
								(I)$6,620 for single
				students;
								(II)$6,620 for
				married students where both are enrolled pursuant to subsection (a)(2);
				and
								(III)$10,620 for
				married students where one is enrolled pursuant to subsection
				(a)(2);
								.
					(3)Independent
			 Students with Dependents Other Than a SpouseParagraph (4) of section 477(b) of such Act
			 (20 U.S.C. 1087qq(b)) is amended to read as follows:
						
							(4)Income
				Protection AllowanceThe
				income protection allowance is determined by the following table (or a
				successor table prescribed by the Secretary under section 478):
								
									Income Protection Allowance
									
										
											Family SizeNumber in College
											
											(including student)12345For each additional subtract:
											
										
										
											2$16,780$13,910   $2,860
											
											320,88018,030$15,170
											
											425,80022,93020,070$17,200
											
											530,44027,56024,71021,850$18,990
											
											635,60032,73029,88027,00024,160
											
											For each      
											
											additional      
											
											 add:4,0204,0204,0204,0204,020
											
										
									
							.
					(4)Updated
			 TablesSection 478(b) of the
			 Higher Education Act of 1965 is amended to read as follows:
						
							(b)Income
				protection allowance.
								(1)Revised
				tablesFor each academic year
				after academic year 2012-2013, the Secretary shall develop a revised table or
				list, as appropriate, of income protection allowances under sections
				475(g)(2)(D), 476(b)(1)(A)(iv), and 477(b)(4) by increasing each of the dollar
				amounts contained in each such table or list by a percentage equal to the
				estimated percentage increase in the Consumer Price Index (as determined by the
				Secretary) between December 2011 and the December next preceding the beginning
				of such academic year, and rounding the result to the nearest $10.
								(2)Table for
				ParentsFor each academic year after academic year 2008-2009, the
				Secretary shall develop the revised table of income protection allowances under
				section 475(c)(4) by increasing each of the dollar amounts contained in the
				table by a percentage equal to the estimated percentage increase in the
				Consumer Price Index (as determined by the Secretary) between December 1992 and
				the December next preceding the beginning of such academic year, and rounding
				the result to the nearest
				$10
								.
					(c)Zero Expected
			 Family ContributionSection 479(c) of the Higher Education Act of
			 1965 (20 U.S.C. 1087ss(c)) is amended—
					(1)in paragraph
			 (1)(B), by striking $30,000 and inserting
			 $15,000; and
					(2)in paragraph
			 (2)(B), by striking $30,000 and inserting
			 $15,000.
					(d)Definition of
			 untaxed incomeSection 480(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1087vv) is amended to read as follows:
					
						(b)Untaxed Income
				and benefitsThe term
				untaxed income and benefits means—
							(1)child support
				received;
							(2)workman's
				compensation;
							(3)veteran's benefits
				such as death pension, dependency, and indemnity compensation, but excluding
				veterans' education benefits as defined in subsection (c);
							(4)interest on
				tax-free bonds;
							(5)housing, food, and
				other allowances (excluding rent subsidies for low-income housing) for
				military, clergy, and others (including cash payments and cash value of
				benefits), except that the value of on-base military housing or the value of
				basic allowance for housing determined under section 403(b) of title 37, United
				States Code, received by the parents, in the case of a dependent student, or
				the student or student's spouse, in the case of an independent student, shall
				be excluded;
							(6)cash support or
				any money paid on the student`s behalf, except, for dependent students, funds
				provided by the student's parents;
							(7)untaxed portion of
				pensions;
							(8)payments to
				individual retirement accounts and Keogh accounts excluded from income for
				Federal income tax purposes;
							(9)the amount of
				additional child tax credit claimed for Federal income tax purposes;
							(10)welfare benefits,
				including assistance under a State program funded under part A of title IV of
				the Social Security Act and aid to dependent children;
							(11)the amount of
				earned income credit claimed for Federal income tax purposes;
							(12)the amount of
				credit for Federal tax on special fuels claimed for Federal income tax
				purposes;
							(13)the amount of
				foreign income excluded for purposes of Federal income taxes;
							(14)untaxed social
				security benefits; and
							(15)any other untaxed
				income and benefits, such as Black Lung Benefits, Refugee Assistance, or
				railroad retirement benefits, or benefits received through participation in
				employment and training activities under title I of the Workforce Investment
				Act of 1998 (29 U.S.C. 2801 et
				seq.).
							.
				(e)Students who are
			 not high school graduates
					(1)AmendmentSection 484(d) of the Higher Education Act
			 of 1965 (20 U.S.C. 1091(d)) is amended—
						(A)in the matter
			 preceding paragraph (1), by striking meet one of the following
			 standards:;
						(B)by striking
			 paragraphs (1), (2), and (4); and
						(C)in paragraph (3),
			 by striking (3) The student
			 has and inserting have.
						(2)Conforming
			 changeSection 101(a)(1) of such Act (20 U.S.C. 1001(a)(1)) is
			 amended by striking section 484(d)(3) and inserting
			 section 484(d).
					(f)Effective
			 dateThe amendments made by this section shall take effect on
			 July 1, 2012.
				(g)Inapplicability
			 of Negotiated RulemakingSections 482(c) and 492 of the Higher
			 Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the
			 amendments made by this section, or to any regulations promulgated under those
			 amendments.
				This title may be cited as the
		  Department of Education Appropriations
		  Act, 2012.
			IVRelated
			 agencies
			Committee for purchase from
		  people who are blind or severely
		  disabled
			Salaries
		  and expensesFor expenses
		  necessary for the Committee for Purchase From People Who Are Blind or Severely
		  Disabled established by Public Law 92–28,
		  $5,396,000.
			Corporation for national and
		  community service
			Operating
		  ExpensesFor necessary
		  expenses for the Corporation for National and Community Service (“the
		  Corporation”) to carry out title II of the Domestic Volunteer Service Act of
		  1973, $207,833,000.
			Salaries
		  and expensesFor close out
		  activities of the Corporation for National and Community Service, as provided
		  under section 501(a)(5) of the National and Community Service Act of 1990 and
		  under section 504(a) of the Domestic Volunteer Service Act of 1973,
		  $65,868,000.
			Office of
		  inspector generalFor close
		  out activities of the Office of Inspector General, as established by the
		  Inspector General Act of 1978, $5,763,000.
			Administrative
		  provisions
			401.AmeriCorps
			 programs receiving grants under the National Service Trust program shall meet
			 an overall minimum share requirement of 24 percent for the first three years
			 that they receive AmeriCorps funding, and thereafter shall meet the overall
			 minimum share requirement as provided in section 2521.60 of title 45, Code of
			 Federal Regulations, without regard to the operating costs match requirement in
			 section 121(e) or the member support Federal share limitations in section 140
			 of the National and Community Service Act of 1990, and subject to partial
			 waiver consistent with section 2521.70 of title 45, Code of Federal
			 Regulations.
				Corporation for public
		  broadcasting
				Of the funds provided to the
		  Corporation for Public Broadcasting in title IV of division D of
		  Public Law 111–117 for fiscal year 2012, $6,000,000 shall support the
		  digitization program: Provided, That none of the funds made
		  available to the Corporation for Public Broadcasting in title IV of division D
		  of Public Law 111–117 for fiscal year 2012 may be used to pay dues to, acquire
		  programs from, or otherwise support National Public
		  Radio.
				Federal mediation and
		  conciliation service
				Salaries
		  and expensesFor expenses
		  necessary for the Federal Mediation and Conciliation Service
		  (Service) to carry out the functions vested in it by the
		  Labor-Management Relations Act, 1947, including hire of passenger motor
		  vehicles; for expenses necessary for the Labor-Management Cooperation Act of
		  1978; and for expenses necessary for the Service to carry out the functions
		  vested in it by the Civil Service Reform Act, $46,250,000:
		  Provided, That notwithstanding 31 U.S.C. 3302, fees charged,
		  up to full-cost recovery, for special training activities and other conflict
		  resolution services and technical assistance, including those provided to
		  foreign governments and international organizations, and for arbitration
		  services shall be credited to and merged with this account, and shall remain
		  available until expended: Provided further, That fees for
		  arbitration services shall be available only for education, training, and
		  professional development of the agency workforce: Provided
		  further, That the Director of the Service is authorized to accept and
		  use on behalf of the United States gifts of services and real, personal, or
		  other property in the aid of any projects or functions within the Director's
		  jurisdiction.
				Federal mine safety and health
		  review commission
				Salaries
		  and expensesFor expenses
		  necessary for the Federal Mine Safety and Health Review Commission,
		  $22,417,000.
				Institute of museum and library
		  services
				Office of
		  museum and library services: grants and administrationFor carrying out the Museum and Library
		  Services Act of 1996 and the National Museum of African American History and
		  Culture Act, $226,362,000: Provided, That none of the funds
		  made available in this account be used to pay indirect cost rates on a
		  contract, grant, or cooperative agreement (or similar arrangement) entered into
		  by the Institute of Museum and Library Services in excess of 25 percent of the
		  total direct cost of the contract, grant, or agreement (or similar
		  arrangement).
				Medicare payment advisory
		  commission
				Salaries
		  and expensesFor expenses
		  necessary to carry out section 1805 of the Social Security Act, $11,472,000, to
		  be transferred to this appropriation from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust
		  Fund.
				Medicaid and CHIP payment and
		  access commission
				Salaries
		  and expensesFor expenses
		  necessary to carry out section 1900 of the Social Security Act,
		  $4,500,000.
				National council on
		  disability
				Salaries
		  and expensesFor expenses
		  necessary for the National Council on Disability as authorized by title IV of
		  the Rehabilitation Act of 1973, $3,271,000.
				National labor relations
		  board
				Salaries
		  and expensesFor expenses
		  necessary for the National Labor Relations Board to carry out the functions
		  vested in it by the Labor-Management Relations Act, 1947, and other laws,
		  $233,700,000: Provided, That no part of this appropriation
		  shall be available to organize or assist in organizing agricultural laborers or
		  used in connection with investigations, hearings, directives, or orders
		  concerning bargaining units composed of agricultural laborers as referred to in
		  section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management
		  Relations Act, 1947, and as defined in section 3(f) of the Act of June 25,
		  1938, and including in said definition employees engaged in the maintenance and
		  operation of ditches, canals, reservoirs, and waterways when maintained or
		  operated on a mutual, nonprofit basis and at least 95 percent of the water
		  stored or supplied thereby is used for farming
		  purposes.
				Administrative
		  provisions
				402.None of the funds made available by this
			 Act may be used to implement, create, apply, or enforce through prosecution,
			 adjudication, rulemaking, or the issuing of any interpretation, opinion,
			 certification, decision, or policy, any standard for initial bargaining unit
			 determinations that conflicts with the standard articulated in the majority
			 opinion in Wheeling Island Gaming Inc. and United Food and Commercial Workers
			 International Union, Local 23, 355 NLRB 127 (August 27, 2010) (including the
			 majority opinion in footnote 2), except for unit determinations currently
			 governed by NLRB Rule Sec. 103.30 for employers currently covered by such
			 rules.
			403.None of the funds made available by this
			 Act may be used to implement, create, apply, or enforce through prosecution,
			 adjudication, rulemaking, or the issuing of any interpretation, opinion,
			 certification, decision, or policy, any standard for secret-ballot elections
			 that conflicts with the standard articulated in the majority opinion in Dana
			 Corp., 351 NLRB 434 (2007).
			404.None of the funds provided by this Act or
			 previous Acts making appropriations for the National Labor Relations Board may
			 be used to issue any new administrative directive or regulation that would
			 provide employees any means of voting through any electronic means that enables
			 off-site, remote, or otherwise absentee voting in an election to determine a
			 representative for the purposes of collective bargaining.
			405.None of the funds made available by this
			 Act may be used to promulgate or implement a final rule amending parts 101,
			 102, and 103 of title 29, Code of Federal Regulations, (relating to the filing
			 and processing of petitions related to the representation of employees for the
			 purposes of collective bargaining with their employer), including the proposed
			 rulemaking published by the National Labor Relations Board in the Federal
			 Register on June 22, 2011 (76 Fed. Reg. 36812 et seq.).
			406.None of the funds made available by this
			 Act may be used to implement or enforce the final rule governing the
			 notification of employee rights under the National Labor Relations Act
			 (Regulatory Identification Number 3142-AA07) published by the National Labor
			 Relations Board in the Federal Register on August 30, 2011 (76 Fed. Reg. 54006
			 et seq.).
			407.None of the funds made available by this
			 Act may be used for the exercise of jurisdiction by the National Labor
			 Relations Board over any entity that meets the definition of a small business
			 concern under part 121 of title 13, Code of Federal Regulations.
				National mediation
		  board
				Salaries
		  and expensesFor expenses
		  necessary to carry out the provisions of the Railway Labor Act, including
		  emergency boards appointed by the President,
		  $13,436,000.
				Occupational safety and health
		  review commission
				Salaries
		  and expensesFor expenses
		  necessary for the Occupational Safety and Health Review Commission,
		  $11,689,000.
				Railroad retirement
		  board
				Dual
		  benefits payments accountFor
		  payment to the Dual Benefits Payments Account, authorized under section 15(d)
		  of the Railroad Retirement Act of 1974, $51,000,000, which shall include
		  amounts becoming available in fiscal year 2012 pursuant to section 224(c)(1)(B)
		  of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the
		  amount provided herein, shall be available proportional to the amount by which
		  the product of recipients and the average benefit received exceeds the amount
		  available for payment of vested dual benefits: Provided, That
		  the total amount provided herein shall be credited in 12 approximately equal
		  amounts on the first day of each month in the fiscal
		  year.
				Federal
		  payments to the railroad retirement accountsFor payment to the accounts established in
		  the Treasury for the payment of benefits under the Railroad Retirement Act for
		  interest earned on unnegotiated checks, $150,000, to remain available through
		  September 30, 2013, which shall be the maximum amount available for payment
		  pursuant to section 417 of Public Law 98–76.
				Limitation
		  on administrationFor
		  necessary expenses for the Railroad Retirement Board (Board) for
		  administration of the Railroad Retirement Act and the Railroad Unemployment
		  Insurance Act, $110,573,000, to be derived in such amounts as determined by the
		  Board from the railroad retirement accounts and from moneys credited to the
		  railroad unemployment insurance administration
		  fund.
				Limitation
		  on the office of inspector generalFor expenses necessary for the Office of
		  Inspector General (Office) for audit, investigatory and review
		  activities, as authorized by the Inspector General Act of 1978, not more than
		  $8,170,000, to be derived from the railroad retirement accounts and railroad
		  unemployment insurance account: Provided, That, except as
		  authorized pursuant to the last proviso under this heading in title IV of
		  division G of the Consolidated Appropriations Act (2008) (Public Law 110–161;
		  121 statute 2205), none of the funds made available in any other paragraph of
		  this Act may be transferred to the Office; used to carry out any such transfer;
		  used to provide any office space, equipment, office supplies, communications
		  facilities or services, maintenance services, or administrative services for
		  the Office; used to pay any salary, benefit, or award for any personnel of the
		  Office; used to pay any other operating expense of the Office; or used to
		  reimburse the Office for any service provided, or expense incurred, by the
		  Office.
				Social security
		  administration
				Payments
		  to social security trust fundsFor payment to the Federal Old-Age and
		  Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund,
		  as provided under sections 201(m), 228(g), and 1131(b)(2) of the Social
		  Security Act, $20,404,000.
				Supplemental security income
		  programFor carrying out
		  titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603,
		  section 212 of Public Law 93–66, as amended, and section 405 of Public Law
		  95–216, including payment to the Social Security trust funds for administrative
		  expenses incurred pursuant to section 201(g)(1) of the Social Security Act,
		  $38,062,428,000, to remain available until expended: Provided,
		  That any portion of the funds provided to a State in the current fiscal year
		  and not obligated by the State during that year shall be returned to the
		  Treasury: Provided further, That not more than $17,428,000
		  shall be available for research and demonstrations under sections 1110 and 1114
		  of the Social Security Act and remain available until the end of fiscal year
		  2013: Provided further, That from the funds provided for
		  research and demonstration of section 1110 of the Social Security Act, up to
		  $10,000,000 shall be available to provide incentives payments and to conduct a
		  rigorous evaluation of a demonstration project designed to improve the outcomes
		  for SSI child recipients and their families: Provided further,
		  That for the previous proviso the Commissioner is authorized to waive any of
		  the requirements, conditions, or limitations of title XVI of the Social
		  Security Act, and is authorized to waive any requirements related to the
		  conduct of research or demonstration projects, where appropriate.For making, after June 15 of the current
		  fiscal year, benefit payments to individuals under title XVI of the Social
		  Security Act, for unanticipated costs incurred for the current fiscal year,
		  such sums as may be necessary.For making benefit payments under title XVI
		  of the Social Security Act for the first quarter of fiscal year 2013,
		  $18,200,000,000, to remain available until
		  expended.
				Limitation
		  on administrative expenses
				(Including
		  transfer of funds)For
		  necessary expenses, including the hire of two passenger motor vehicles, and not
		  to exceed $20,000 for official reception and representation expenses, not more
		  than $10,981,494,000 may be expended, as authorized by section 201(g)(1) of the
		  Social Security Act, from any one or all of the trust funds referred to in such
		  section: Provided, That not less than $2,150,000 shall be for
		  the Social Security Advisory Board: Provided further, That up
		  two percent of these funds may be used to support Program Integrity
		  activity: Provided further, That funds made available in this
		  paragraph and remaining unobligated at the end of fiscal year 2012 may be
		  placed, not later than the end of the fifth fiscal year after the last fiscal
		  year for which such funds are available for the purposes for which
		  appropriated, in an IT and Telecommunications Investment Fund (ITT
		  Fund) to be established within this account where such funds shall
		  remain available until expended for investments in Social Security
		  Administration information technology and telecommunications hardware and
		  software infrastructure, including related equipment and non-payroll
		  administrative expenses: Provided further, That unobligated
		  balances of appropriations made to this account in prior fiscal years that
		  remain available for the purposes specified in the preceding proviso may also
		  be placed in the ITT Fund not later than the end of the fifth fiscal year after
		  the last fiscal year for which such funds are available for the purposes for
		  which such funds were appropriated: Provided further, That
		  hereafter the Commissioner of the Social Security Administration shall provide
		  information to the Committees on Appropriations of the House of Representatives
		  and the Senate each year, at the same time the President's budget is submitted
		  to Congress, regarding actual or estimated amounts placed in, and obligated and
		  expended from, the ITT Fund during the preceding, current, and succeeding
		  fiscal years, including the nature and purposes of all such obligations and
		  expenditures, and regarding the balances remaining (or expected to remain) in
		  the ITT Fund as of the close of each such fiscal year: Provided
		  further, That reimbursement to the trust funds under this heading for
		  expenditures for official time for employees of the Social Security
		  Administration pursuant to section 7131 of title 5, United States Code, and for
		  facilities or support services for labor organizations pursuant to policies,
		  regulations, or procedures referred to in section 7135(b) of such title shall
		  be made by the Secretary of the Treasury, with interest, from amounts in the
		  general fund of the Treasury not otherwise appropriated, as soon as possible
		  after such expenditures are made.In addition, $163,000,000 to be derived from
		  administration fees in excess of $5.00 per supplementary payment collected
		  pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of
		  Public Law 93–66, which shall remain available until expended. To the extent
		  that the amounts collected pursuant to such sections in fiscal year 2012 exceed
		  $163,000,000, the amounts shall be available in fiscal year 2013 only to the
		  extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived
		  from fees collected pursuant to section 303(c) of the Social Security
		  Protection Act, which shall remain available until
		  expended.
				Program
		  IntegrityFor necessary
		  expenses, not more than $896,000,000 may be expended, as authorized by section
		  201(g)(1) of the Social Security Act, from any one or all of the trust funds
		  referred to therein: Provided, That such funds may only be
		  used for the costs associated with conducting continuing disability reviews
		  under titles II and XVI of the Social Security Act and for the costs associated
		  with conducting redeterminations of eligibility under title XVI of the Social
		  Security Act: Provided further, That the Commissioner shall
		  provide to the Congress (at the conclusion of the fiscal year) a report on the
		  obligation and expenditure of these funds, similar to the reports that were
		  required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996
		  through 2002.
				Office of
		  inspector general
				(including
		  transfer of funds)For
		  expenses necessary for the Office of Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, $30,000,000, together with not
		  to exceed $77,113,000, to be transferred and expended as authorized by section
		  201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors
		  Insurance Trust Fund and the Federal Disability Insurance Trust
		  Fund.In addition, an amount not
		  to exceed 3 percent of the total provided in this appropriation may be
		  transferred from the Limitation on Administrative Expenses,
		  Social Security Administration, to be merged with this account, to be available
		  for the time and purposes for which this account is available:
		  Provided, That notice of such transfers shall be transmitted
		  promptly to the Committees on Appropriations of the House of Representatives
		  and the Senate are notified at least 15 days in advance of any transfer and
		  approve such transfer.
				VGENERAL
			 PROVISIONS
			(transfer of
		  funds)
			501.The Secretaries
			 of Labor, Health and Human Services, and Education are authorized to transfer
			 unexpended balances of prior appropriations to accounts corresponding to
			 current appropriations provided in this Act. Such transferred balances shall be
			 used for the same purpose, and for the same periods of time, for which they
			 were originally appropriated.
			502.No
			 part of any appropriation contained in this Act shall remain available for
			 obligation beyond the current fiscal year unless expressly so provided
			 herein.
			503.(a)No part of any appropriation contained in
			 this or any other Act shall be used, other than for normal and recognized
			 executive legislative relationships, for publicity or propaganda purposes, for
			 the preparation, distribution, or use of any kit, pamphlet, booklet,
			 publication, electronic communication, radio, television, or video presentation
			 designed to support or defeat the enactment of legislation before the Congress
			 or any State or local legislature or legislative body, except in presentation
			 to the Congress or any State or local legislature itself or designed to support
			 or defeat any proposed or pending regulation, administrative action, or order
			 issued by the Executive Branch of any State or local government;
				(b)No part of any appropriation contained in
			 this Act shall be used to pay the salary or expenses of any grant or contract
			 recipient, or agent acting for such recipient, related to any activity designed
			 to influence the enactment of legislation, appropriations, regulation,
			 administrative action, or executive order proposed or pending before the
			 Congress or any State government, State legislature or local legislature or
			 legislative body;
				(c)The prohibitions in paragraphs (a) and (b)
			 shall include any activity to advocate or promote any pending or future
			 Federal, state or local tax increase or any pending or future requirement or
			 restriction on any legal consumer product, including its sale or marketing,
			 including but not limited to the study, advocacy and promotion of gun
			 control;
				(d)None of the funds made available to the
			 Department of Health and Human Services under Section 4002 of Public Law
			 111-148 shall be used in whole or in part to fund any projects or activities
			 not subject to reporting requirements equivalent to those specified in Section
			 1512 of Public Law 111-5.
				504.The Secretaries
			 of Labor and Education are authorized to make available not to exceed $28,000
			 and $20,000, respectively, from funds available for salaries and expenses under
			 titles I and III, respectively, for official reception and representation
			 expenses; the Director of the Federal Mediation and Conciliation Service is
			 authorized to make available for official reception and representation expenses
			 not to exceed $5,000 from the funds available for Federal Mediation and
			 Conciliation Service, Salaries and Expenses; and the Chairman of the
			 National Mediation Board is authorized to make available for official reception
			 and representation expenses not to exceed $5,000 from funds available for
			 National Mediation Board, Salaries and Expenses.
			505.When issuing
			 statements, press releases, requests for proposals, bid solicitations and other
			 documents describing projects or programs funded in whole or in part with
			 Federal money, all grantees receiving Federal funds included in this Act,
			 including but not limited to State and local governments and recipients of
			 Federal research grants, shall clearly state—
				(1)the percentage of
			 the total costs of the program or project which will be financed with Federal
			 money;
				(2)the dollar amount
			 of Federal funds for the project or program; and
				(3)percentage and
			 dollar amount of the total costs of the project or program that will be
			 financed by non-governmental sources.
				506.(a)None of the funds
			 appropriated in this Act, none of the funds in any trust fund to which funds
			 are appropriated in this Act, and none of the funds made available by Public
			 Law 111-148 or title I or subtitle B of title II of Public Law 111-152 shall be
			 expended for any abortion.
				(b)None of the funds appropriated in this Act,
			 none of the funds in any trust fund to which funds are appropriated in this
			 Act, and none of the funds made available by Public Law 111-148 or title I or
			 subtitle B of title II of Public Law 111-152 shall be expended for health
			 benefits coverage that includes coverage of abortion.
				(c)The term health
			 benefits coverage means the package of services covered by a managed care
			 provider or organization pursuant to a contract or other arrangement.
				507.(a)The limitations
			 established in the preceding section shall not apply to an abortion—
					(1)if the pregnancy
			 is the result of an act of rape or incest; or
					(2)in the case where
			 a woman suffers from a physical disorder, physical injury, or physical illness,
			 including a life-endangering physical condition caused by or arising from the
			 pregnancy itself, that would, as certified by a physician, place the woman in
			 danger of death unless an abortion is performed.
					(b)Nothing in the
			 preceding section shall be construed as prohibiting the expenditure by a State,
			 locality, entity, or private person of State, local, or private funds (other
			 than a State's or locality's contribution of Medicaid matching funds).
				(c)Nothing in the
			 preceding section shall be construed as restricting the ability of any managed
			 care provider from offering abortion coverage or the ability of a State or
			 locality to contract separately with such a provider for such coverage with
			 State funds (other than a State's or locality's contribution of Medicaid
			 matching funds).
				(d)(1)None of the funds made
			 available in this Act may be made available to a Federal agency or program, or
			 to a State or local government, if such agency, program, or government subjects
			 any institutional or individual health care entity to discrimination on the
			 basis that the health care entity does not provide, pay for, provide coverage
			 of, or refer for abortions.
					(2)In this
			 subsection, the term health care entity includes an individual physician or
			 other health care professional, a hospital, a provider-sponsored organization,
			 a health maintenance organization, a health insurance plan, or any other kind
			 of health care facility, organization, or plan.
				508.(a)None of the funds made
			 available in this Act may be used for—
					(1)the creation of a
			 human embryo or embryos for research purposes; or
					(2)research in which
			 a human embryo or embryos are destroyed, discarded, or knowingly subjected to
			 risk of injury or death greater than that allowed for research on fetuses in
			 utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service
			 Act (42 U.S.C. 289g(b)).
					(b)For purposes of
			 this section, the term human embryo or embryos includes any organism, not
			 protected as a human subject under 45 CFR 46 as of the date of the enactment of
			 this Act, that is derived by fertilization, parthenogenesis, cloning, or any
			 other means from one or more human gametes or human diploid cells.
				509.(a)None of the funds made
			 available in this Act may be used for any activity that promotes the
			 legalization of any drug or other substance included in schedule I of the
			 schedules of controlled substances established under section 202 of the
			 Controlled Substances Act except for normal and recognized
			 executive-congressional communications.
				(b)The limitation in
			 subsection (a) shall not apply when there is significant medical evidence of a
			 therapeutic advantage to the use of such drug or other substance or that
			 Federally sponsored clinical trials are being conducted to determine
			 therapeutic advantage.
				510.None of the funds
			 made available in this Act may be used to promulgate or adopt any final
			 standard under section 1173(b) of the Social Security Act providing for, or
			 providing for the assignment of, a unique health identifier for an individual
			 (except in an individual's capacity as an employer or a health care provider),
			 until legislation is enacted specifically approving the standard.
			511.None of the funds
			 made available in this Act may be obligated or expended to enter into or renew
			 a contract with an entity if—
				(1)such entity is
			 otherwise a contractor with the United States and is subject to the requirement
			 in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary
			 of Labor concerning employment of certain veterans; and
				(2)such entity has
			 not submitted a report as required by that section for the most recent year for
			 which such requirement was applicable to such entity.
				512.None of the funds
			 made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a transfer
			 made by, or transfer authority provided in, this Act or any other appropriation
			 Act.
			513.None of the funds
			 made available by this Act to carry out the Library Services and Technology Act
			 may be made available to any library covered by paragraph (1) of section 224(f)
			 of such Act, as amended by the Children's Internet Protection Act, unless such
			 library has made the certifications required by paragraph (4) of such
			 section.
			514.None of the funds
			 made available by this Act to carry out part D of title II of the Elementary
			 and Secondary Education Act of 1965 may be made available to any elementary or
			 secondary school covered by paragraph (1) of section 2441(a) of such Act, as
			 amended by the Children's Internet Protection Act and the No Child Left Behind
			 Act, unless the local educational agency with responsibility for such covered
			 school has made the certifications required by paragraph (2) of such
			 section.
			515.(a)None of the funds
			 provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or expenditure
			 in fiscal year 2012, or provided from any accounts in the Treasury of the
			 United States derived by the collection of fees available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates new
			 programs;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds or
			 personnel by any means for any project or activity for which funds have been
			 denied or restricted;
					(4)relocates an
			 office or employees;
					(5)reorganizes or
			 renames offices;
					(6)reorganizes
			 programs or activities; or
					(7)contracts out or
			 privatizes any functions or activities presently performed by Federal
			 employees;
					unless
			 approved by the Committees on Appropriations of the House of Representatives
			 and the Senate 15 days in advance of such reprogramming.(b)None of the funds
			 provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or expenditure
			 in fiscal year 2012, or provided from any accounts in the Treasury of the
			 United States derived by the collection of fees available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds in excess of $500,000 or 10 percent, whichever is less,
			 that—
					(1)augments existing
			 programs, projects (including construction projects), or activities;
					(2)reduces by 10
			 percent funding for any existing program, project, or activity, or numbers of
			 personnel by 10 percent as approved by Congress; or
					(3)results from any
			 general savings from a reduction in personnel which would result in a change in
			 existing programs, activities, or projects as approved by Congress;
					unless
			 approved by the Committees on Appropriations of the House of Representatives
			 and the Senate 15 days in advance of such reprogramming.516.(a)None of the funds made
			 available in this Act may be used to request that a candidate for appointment
			 to a Federal scientific advisory committee disclose the political affiliation
			 or voting history of the candidate or the position that the candidate holds
			 with respect to political issues not directly related to and necessary for the
			 work of the committee involved.
				(b)None of the funds
			 made available in this Act may be used to disseminate information that is
			 deliberately false or misleading.
				517.Within 45 days of
			 enactment of this Act, each department and related agency funded through this
			 Act shall submit an operating plan that details at the program, project, and
			 activity level any funding allocations for fiscal year 2012 that are different
			 than those specified in this Act, the accompanying detailed table in the
			 committee report, or the fiscal year 2012 budget request.
			518.The Secretaries
			 of Labor, Health and Human Services, and Education shall each prepare and
			 submit to the Committees on Appropriations of the House of Representatives and
			 the Senate a report on the number and amount of contracts, grants, and
			 cooperative agreements exceeding $100,000 in value and awarded by the
			 Department on a non-competitive basis during each quarter of fiscal year 2012,
			 but not to include grants awarded on a formula basis or directed by law. Such
			 report shall include the name of the contractor or grantee, the amount of
			 funding, the governmental purpose, including a justification for issuing the
			 award on a non-competitive basis. Such report shall be transmitted to the
			 Committees within 30 days after the end of the quarter for which the report is
			 submitted.
			519.None of the funds
			 appropriated or otherwise made available by this Act may be used to enter into
			 a contract in an amount greater than $5,000,000 or to award a grant in excess
			 of such amount unless the prospective contractor or grantee certifies in
			 writing to the agency awarding the contract or grant that, to the best of its
			 knowledge and belief, the contractor or grantee has filed all Federal tax
			 returns required during the three years preceding the certification, has not
			 been convicted of a criminal offense under the Internal Revenue Code of 1986,
			 and has not, more than 90 days prior to certification, been notified of any
			 unpaid Federal tax assessment for which the liability remains unsatisfied,
			 unless the assessment is the subject of an installment agreement or offer in
			 compromise that has been approved by the Internal Revenue Service and is not in
			 default, or the assessment is the subject of a non-frivolous administrative or
			 judicial proceeding.
			520.None of the funds
			 appropriated in this Act shall be expended or obligated by the Commissioner of
			 Social Security, for purposes of administering Social Security benefit payments
			 under title II of the Social Security Act, to process any claim for credit for
			 a quarter of coverage based on work performed under a social security account
			 number that is not the claimant's number and the performance of such work under
			 such number has formed the basis for a conviction of the claimant of a
			 violation of section 208(a)(6) or (7) of the Social Security Act.
			521. None of the funds appropriated by this Act
			 may be used by the Commissioner of Social Security or the Social Security
			 Administration to pay the compensation of employees of the Social Security
			 Administration to administer Social Security benefit payments, under any
			 agreement between the United States and Mexico establishing totalization
			 arrangements between the social security system established by title II of the
			 Social Security Act and the social security system of Mexico, which would not
			 otherwise be payable but for such agreement.
			522. None of the funds made available in this
			 Act may be used in contravention of title IV of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611 et seq.).
			523. Notwithstanding any other provision of this
			 Act, no funds appropriated in this Act shall be used to carry out any program
			 of distributing sterile needles or syringes for the hypodermic injection of any
			 illegal drug.
			524.None of the funds made available by this
			 Act may be made available for any purpose to Planned Parenthood Federation of
			 America, Inc. or any affiliate or clinic of Planned Parenthood Federation of
			 America, Inc. unless such entities certify that Planned Parenthood Federation
			 of America affiliates and clinics will not perform, and will not provide any
			 funds to any other entity that performs, an abortion.
				(1)This limitation
			 shall not apply to an abortion:
					(A)if the pregnancy
			 is the result of an act of rape or incest; or
					(B)in the case where
			 a woman suffers from a physical disorder, physical injury, or physical illness
			 that would, as certified by a physician, place the woman in danger of death
			 unless an abortion is performed, including a life-endangering physical
			 condition caused by or arising from the pregnancy itself.
					(2)The Secretary of
			 Health and Human Services shall seek repayment of any Federal assistance
			 received by Planned Parenthood Federation of America, Inc., or any affiliate or
			 clinic of Planned Parenthood Federation of America, Inc., if it violates the
			 terms of the certification required by this section.
				525.None of the funds made available in this
			 Act may be used to implement, administer, enforce, or further the provisions of
			 Public Law 111-148 and title I and subtitle B of title II of Public Law 111-152
			 (and the amendments made by such provisions) until 90 days after the date on
			 which all legal challenges to any of such provisions are complete:
			 Provided, That funds in this Act may be used to implement,
			 administer, enforce, or further the final rules for regulations CMS-1524-P,
			 CMS-1325-P, CMS-1353-P, CMS-1577-P, CMS-1346-F, CMS-1349-F, CMS-1351-F, and
			 CMS-1518-F insofar as each respective rule relates to calendar year 2012 or
			 fiscal year 2012: Provided further, That if as a result of
			 this provision cost share weights for calculating payment rates under the
			 physician fee schedule under section 1848 of the Social Security Act and
			 calculating productivity adjustments to payment rates for 2012 under title
			 XVIII of such Act are not available, the Secretary of Health and Human Services
			 shall use such cost share weights used in the final rule for the applicable
			 regulation specified in the preceding proviso for calendar year 2012 or fiscal
			 year 2012 for calculating such payment rates and productivity adjustments and
			 shall implement such adjustments: Provided further, That funds
			 in this Act may be used to implement, administer, enforce, or further the final
			 rules for the provisions of (and amendments made by) sections 2501(c), 2501(d),
			 and 2503 of Public Law 111-148, as amended by sections 1206(a) and 1101(c) of
			 Public Law 111-152, insofar as each respective rule relates to calendar year
			 2012.
			526. Of the funds made available for fiscal year
			 2012 [for Aging and Disability Resources Centers ] under section 2405 of Public
			 Law 111-148, $10,000,000 is rescinded.
			527.Of the funds made available [for the
			 Consumer Operated and Oriented Plan] under section 1322 of Public Law 111-148,
			 $3,800,000,000 is rescinded.
			528.Of the funds made available [for the Center
			 for Medicare & Medicaid Innovation] under section 3021(a) of Public Law
			 111-148, $1,862,000,000 is rescinded.
			529.Of the funds made available for fiscal year
			 2012 [for the Independent Payment Advisory Board] under section 3403 of Public
			 Law 111-148, $15,000,000 is rescinded.
			530.Of the funds made available for fiscal year
			 2012 [for the Community Health Centers Fund] under sections 10503(b)(1) and
			 10503(b)(2) of Public Law 111-148, $1,495,000,000 is rescinded.
			531.Of the funds made available for fiscal year
			 2012 [for the Health workforce demonstration grants] under section 5507(a) of
			 Public Law 111-148, $85,000,000 is rescinded.
			532.Of the funds made available for fiscal year
			 2012 [for the Prevention and Public Health Fund] under section 4002 of Public
			 Law 111-148, $1,000,000,000 is rescinded.
			533.Of the funds made available for fiscal year
			 2012 [for the Maternal, Infant, and Early Childhood Home Visitation] under
			 section 2951 of Public Law 111-148, $350,000,000 is rescinded.
			534.Of the funds made available for fiscal year
			 2012 [for the Pregnancy Assistance Fund] under section 10214 of Public Law
			 111-148, $25,000,000 is rescinded.
			535.Abortion
		non-discriminationSection 245 of the Public Health Service
			 Act (42 3 U.S.C. 238n) is amended—
				(1)in the section heading, by striking and licensing of physicians and
			 insertingand inserting, Licensing, and practice of physicians and other
			 health care entities;
				(2)in subsection (a), by amending paragraph
			 (1) to read as follows:
					
						(1)the entity refuses—
							(A)to undergo
				training in the perform- ance of induced abortions;
							(B)to require or
				provide such training;
							(C)to perform,
				participate in, provide coverage of, or pay for induced abortions;
							(D)to provide
				referrals for such training or such
				abortions;
							.
				(3)in subsection (b),
			 by striking an accreditation standards that requires and
			 inserting an accreditation standard that requires;
				(4)in subsection (c), by amending paragraphs
			 (1) and (2) to read as follows:
					
						(1)The term financial
				assistance, with respect to a government program, means governmental
				payments to cover the cost of health care services or benefits, or other
				Federal payments, grants, or loans to promote or otherwise facilitate
				health-related activities
						(2)The term health care entity
				includes an individual physician or other health professional, a postgraduate
				physician training program, a participant in a program of training in the
				health professions, a hospital, a provider sponsored organization, a health
				maintenance organization, an accountable care organization, a health insurance
				plan, or any other kind of health care facility, organization, or
				plan.
						.
				(5)in subsection (c),
			 by adding a new graph (4) as follows:
					
						(4)The term State or local government
				that receives Federal financial assistance includes any agency or other
				governmental unit of a State or local government if such government receives
				Federal financial
				assistance.
						.
				(6)by redesignating subsection (c) as subsection (e); and
				(7)by inserting after
			 subsection (b) the following:
					
						(c)Remedies
							(1)In
				generalThe courts of the United States shall have jurisdiction
				to prevent and redress actual or threatened violations of this section by
				issuing any form of legal or equitable relief, including—
								(A)injunctions
				prohibiting conduct that violates this section; and
								(B)orders preventing
				the disbursement of all or a portion of Federal financial assistance to a State
				or local government, or to a specific offending agency or program of a State or
				local government, until such time as the conduct prohibited by this section has
				ceased.
								(2)Commencement of
				action.An action under this section may be instituted by—
								(A)any health care
				entity that has standing to complain of an actual or threatened vio lation of
				this section; or
								(B)the Attorney
				General of the United States.
								(3)Relation to
				administrative remediesA party may commence or continue an
				action and obtain relief under this subsection without regard to whether a
				complaint under subsection (d) has been filed or is pending.
							(d)AdministrationThe
				Secretary shall designate the Director of the Office for Civil Rights of the
				Department of Health and Human Services—
							(1)to receive
				complaints alleging a violation of this section; and
							(2)to pursue the
				investigation of such com plaints, in coordination with the Attorney
				General.
							.
				536.The Departments of Labor, Health and Human
			 Services and Education and the Social Security Administration shall provide the
			 Committees on Appropriations of the House of Representatives and Senate a
			 quarterly report on the status of balances of appropriations:
			 Provided, That for balances that are unobligated and
			 uncommitted, committed, and obligated but unexpended, the quarterly reports
			 shall separately identify the amounts attributable to each source year of
			 appropriation from which balances were derived: Provided
			 further, That initital reports shall be submitted to the Committees on
			 Appropriations within 30 days of the end of the first quarter of fiscal year
			 2012: Provided further, That subsequent reports shall be
			 submitted within 30 days of the end of each quarter thereafter.
			537.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is $0.
			This title may be cited as the
			 Departments of Labor, Health and Human
			 Services, and Education, and Related Agencies Appropriations Act,
			 2012.
			
